                    Case 20-13076-BLS          Doc 225      Filed 12/31/20        Page 1 of 43




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
FRANCESCA’S HOLDINGS CORPORATION, : Case No. 20-13076 (BLS)
et al.,1                                                     :
                          Debtors.                           : Jointly Administered
------------------------------------------------------------ x
                             SCHEDULES OF ASSETS AND LIABILITIES FOR
                               FRANCESCA'S HOLDINGS CORPORATION
                                        (CASE NO. 20-13076)




____________________________________________
1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Francesca’s Holdings Corporation (4704), Francesca’s LLC (2500), Francesca’s Collections, Inc. (4665), and
Francesca’s Services Corporation (5988). The address of the Debtors’ corporate headquarters is 8760 Clay Road,
Houston, Texas 77080.
                Case 20-13076-BLS             Doc 225        Filed 12/31/20        Page 2 of 43




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------ x
                                                             :
In re:                                                       :     Chapter 11
                                                             :
FRANCESCA’S HOLDINGS CORPORATION, :                               Case No. 20-13076 (BLS)
et al.,1                                                     :     Jointly Administered
                                                             :
                                             Debtors.
                                                             :
------------------------------------------------------------ x

                 GLOBAL NOTES, METHODOLOGY, AND SPECIFIC
             DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

                                                  Introduction

        Francesca’s Holdings Corporation and its affiliated debtors and debtors in possession
(collectively, the “Debtors”), with the assistance of their advisors, have filed their respective
Schedules of Assets and Liabilities (collectively, the “Schedules”) and Statements of Financial
Affairs (collectively, the “Statements and together with the Schedules, the “Schedules and
Statements”) with the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”), pursuant to section 521 of title 11 of the United States Code, §§ 101-
1532, et seq. (the “Bankruptcy Code”), rule 1007 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”), and rule 1007.1 of the Local Rules of Bankruptcy Practice and
Procedures of the United States Bankruptcy Court for the District of Delaware.

        These Global Notes, Methodology, and Specific Disclosures Regarding the Debtors’
Schedules of Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”)
pertain to, are incorporated by reference in, and comprise an integral part of all of the Debtors’
Schedules and Statements. The Global Notes should be referred to, considered, and reviewed in
                                                             2
connection with any review of the Schedules and Statements.

      Mrs. Cynthia Thomassee, the Chief Financial Officer of Francesca’s Holdings Corporation
and an authorized signatory for each of the Debtors, has signed each of the Schedules and


1The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Francesca’s Holdings Corporation (4704), Francesca’s LLC (2500), Francesca’s Collections, Inc. (4665), and
Francesca’s Services Corporation (5988). The address of the Debtors’ corporate headquarters is 8760 Clay Road,
Houston, Texas 77080.
2 The Global Notes are in addition to any specific notes contained in each Debtor’s Schedules and Statements. The
fact that the Debtors have prepared a Global Note with respect to any of the Schedules and Statements and not to
others should not be interpreted as a decision by the Debtors to exclude the applicability of such Global Note to any
of the Debtors’ remaining Schedules and Statements, as appropriate.
              Case 20-13076-BLS          Doc 225       Filed 12/31/20     Page 3 of 43




Statements. In reviewing and signing the Schedules and Statements, Mrs. Thomassee necessarily
has relied upon the efforts, statements, and representations of various personnel employed by the
Debtors and their advisors. Mrs. Thomassee has not (and could not have) personally verified the
accuracy of each statement and representation contained in the Schedules and Statements,
including statements and representations concerning amounts owed to creditors, classification of
such amounts, and creditor addresses.

        In preparing the Schedules and Statements, the Debtors relied upon information derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made reasonable efforts to ensure the accuracy and completeness of such financial
information, inadvertent errors or omissions, as well as the discovery of conflicting, revised, or
subsequent information, may cause a material change to the Schedules and Statements. The
Debtors, and their officers, employees, agents, attorneys and financial advisors shall not be liable
for any loss or injury arising out of or caused in whole or in part by the acts or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting, communicating
or delivering the information contained in the Schedules and Statements. Accordingly, the Debtors
reserve all of their rights to amend, supplement, or otherwise modify the Schedules and Statements
as is necessary and appropriate. Notwithstanding the foregoing, the Debtors shall not be required
to update the Schedules and Statements. The Debtors, on behalf of themselves, their officers,
employees, agents and advisors disclaim any liability to any third party arising out of or related to
the information contained in the Schedules and Statements and reserve all rights with respect
thereto.

      Disclosure of information in one or more Schedules, one or more Statements, or one or
more exhibits or attachments to the Schedules or Statements, even if incorrectly placed, shall be
deemed to be disclosed in the correct Schedules, Statements, exhibits, or attachments.

                           Global Notes and Overview of Methodology

1.     Global Notes Control. In the event that the Schedules and Statements differ from the
Global Notes, the Global Notes shall control.

2.      Reservation of Rights. Reasonable efforts have been made to prepare and file complete
and accurate Schedules and Statements; however, inadvertent errors, omissions, or inaccuracies,
some of which may be material, may exist. The Debtors reserve all of their rights to amend or
supplement the Schedules and Statements from time to time, in all respects, as may be necessary
or appropriate, including, without limitation, the right to amend the Schedules and Statements with
respect to any claim description, designation, or Debtor against which the claim is asserted; dispute
or otherwise assert offsets or defenses to any claim reflected in the Schedules and Statements as
to amount, liability, priority, status, or classification; subsequently designate any claim as
“disputed,” “contingent,” or “unliquidated;” or object to the extent, validity, enforceability,
priority, or avoidability of any claim. Furthermore, nothing contained in the Schedules and
Statements shall constitute a waiver of rights with respect to the Debtors’ chapter 11 cases,
including, without limitation, issues involving claims, the validity, extent, or perfection of any lien,
substantive consolidation, defenses, equitable subordination, recharacterization, assumption or
rejection of any executory contracts or unexpired leases, and/or causes of action arising under the
provisions of chapter 5 of the Bankruptcy Code and any other relevant non-bankruptcy laws to


                                                   2
              Case 20-13076-BLS         Doc 225       Filed 12/31/20    Page 4 of 43




recover assets or avoid transfers. Any specific reservation of rights contained elsewhere in the
Global Notes does not limit in any respect the general reservation of rights contained in this
paragraph.

The listing in the Schedules or Statements (including, without limitation, in Statement Question 4,
Schedule B, and Schedule F) by the Debtors of any obligation between a Debtor and another
Debtor is a statement of what appears in a particular Debtor’s books and records and does not
reflect any admission or conclusion of the Debtors regarding whether such amount would be
allowed as a claim or how such obligations may be classified and/or characterized in a plan of
reorganization or by the Bankruptcy Court. The Debtors reserve all of their rights with respect to
such obligations.

3.      Basis of Presentation. For financial reporting purposes, the Debtors historically prepare
consolidated financial statements. Unlike the consolidated financial statements, the Schedules and
Statements, except where otherwise indicated, reflect the assets and liabilities of each Debtor on
an unconsolidated basis. Accordingly, the totals listed in the Schedules and Statements will likely
differ, at times materially, from the consolidated financial reports prepared by the Debtors for
financial reporting purposes or otherwise.

The Schedules and Statements do not purport to represent financial statements prepared in
accordance with Generally Accepted Accounting Principles in the United States (“GAAP”), nor
are they intended to be fully reconciled with the financial statements of each Debtor. Additionally,
the Schedules and Statements contain unaudited information that is subject to further review and
potential adjustment and reflect the Debtors’ reasonable best efforts to report the assets and
liabilities of each Debtor on an unconsolidated basis. Moreover, given, among other things, the
uncertainty surrounding the collection and ownership of certain assets and the valuation and nature
of certain liabilities, to the extent that a Debtor shows more assets than liabilities, this is not an
admission that the Debtor was solvent as of the Petition Date (as defined below) or at any time
before the Petition Date. Likewise, to the extent a Debtor shows more liabilities than assets, this is
not an admission that the Debtor was insolvent as of the Petition Date or any time before the
Petition Date.

The financial information disclosed herein was not prepared in accordance with federal or state
securities laws or other applicable non-bankruptcy law or in lieu of complying with any periodic
reporting requirements thereunder. Entities trading in or otherwise purchasing, selling, or
transferring claims against or equity interests in the Debtors should evaluate this financial
information in light of the purposes for which it was prepared. The Debtors are not liable for and
undertake no responsibility to indicate variations between any information and reports prepared
for securities law disclosure purposes or for any evaluations of the Debtors based on this financial
information or any other information.

4.      Description of Chapter 11 Cases and “as of” Information Date. On December 3, 2020
(the “Petition Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the
Bankruptcy Code. The Debtors are operating their business and managing their properties as
debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On
December 8, 2020, the Bankruptcy Court entered an order directing procedural consolidation and
joint administration of the Debtors’ chapter 11 cases under Case No. 20-13076 (BLS) [D.I. 80].


                                                  3
              Case 20-13076-BLS          Doc 225       Filed 12/31/20     Page 5 of 43




The asset information provided herein, except as otherwise noted, represents the asset data of the
Debtors as of October 31, 2020, and the liability information provided herein, except as otherwise
noted, represents the liability data of the Debtors as of the close of business on December 3, 2020.

5.       Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
an inefficient use of estate assets for the Debtors to obtain current market valuations for all of their
assets. In many instances, current market valuations are neither maintained by nor readily available
to the Debtors. Accordingly, unless otherwise indicated, the Debtors’ Schedules and Statements
reflect net book values as of October 31, 2020. Book values may not equate to their current market
values. Amounts shown for total liabilities may differ materially from those stated in the Schedules
and Statements. Furthermore, assets that have fully depreciated or were expensed for accounting
purposes do not appear in these Schedules and Statements as they have no net book value.

6.      Recharacterization. Notwithstanding the Debtors’ reasonable best efforts to properly
characterize, classify, categorize, or designate certain claims, assets, executory contracts,
unexpired leases, and other items reported in the Schedules and Statements, the Debtors may
nevertheless have improperly characterized, classified, categorized, designated, or omitted certain
items due to the size of the Debtors’ business. Accordingly, the Debtors reserve all of their rights
to recharacterize, reclassify, recategorize, re-designate, add, or delete items reported in the
Schedules and Statements at a later time as is necessary or appropriate as additional information
becomes available, including, without limitation, whether contracts or leases listed herein were
deemed executory or unexpired as of the Petition Date and remain executory and unexpired post-
petition.

7.      Liabilities. The Debtors have sought to allocate liabilities between the prepetition and post-
petition periods based on the information and research conducted in connection with the
preparation of the Schedules and Statements. As additional information becomes available and
further research is conducted, the allocation of liabilities between the prepetition and post-petition
periods may change. Accordingly, the Debtors reserve all of their rights to amend, supplement, or
otherwise modify the Schedules and Statements as is necessary or appropriate.

The liabilities listed in the Schedules do not reflect any analysis of claims under section 503(b)(9)
of the Bankruptcy Code. Accordingly, the Debtors reserve all of their rights to dispute or challenge
the validity of any asserted claims under section 503(b)(9) of the Bankruptcy Code or the
characterization of the structure of any transaction or any document or instrument related to any
creditor’s claim.

8.     Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets,
tax accruals, and liabilities from the Schedules and Statements, including, without limitation,
accrued salaries and independent contractor costs, employee benefit accruals, and certain accrued
accounts payable. In addition and as set forth below, the Debtors may have excluded amounts for
which the Debtors have been granted authority to pay pursuant to a First Day Order (as defined
below) or other order that may be entered by the Bankruptcy Court.

Except with respect to claims that may arise from the rejection of the unexpired leases included in
the Debtors’ Omnibus Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to
(A) Reject Certain Unexpired leases of Nonresidential Real Property Effective Nunc Pro Tunc to


                                                   4
              Case 20-13076-BLS          Doc 225       Filed 12/31/20     Page 6 of 43




the Petition Date and (B) Abandon De Minimis Property in Connection Therewith, (II) Granting
a Limited Waiver of Bankruptcy Rule 6006(f)(6), and (III) Granting Related Relief [D.I. 10], the
Debtors have excluded rejection damage claims of counterparties to executory contracts and
unexpired leases that may be rejected. In addition, certain immaterial assets and liabilities that are
not reported or tracked centrally may have been excluded.

9.      Insiders. As used in the Schedules and Statements, the term “insiders” has the meaning
ascribed to it in section 101(31) of the Bankruptcy Code. Entities and persons listed as “insiders”
have been included for informational purposes only and are not intended to be nor should be
construed as a legal characterization of such party as an insider and does not act as an admission
of any fact, claim, right, or defense, and all such rights, claims, and defenses are expressly reserved.
The Debtors do not take any position with respect to: (a) such party’s influence over the control of
the Debtors; (b) the management responsibilities or functions of such party; (c) the decision-
making or corporate authority of such party; or (d) whether such party could successfully argue
that he or she is not an “insider” under applicable law, including, without limitation, federal
securities laws, or with respect to any theories of liability or for any other purpose.

10.     Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed as an admission that such intellectual property rights have been abandoned, terminated,
assigned, expired by their terms, or otherwise transferred pursuant to a sale, acquisition, or other
transaction. Conversely, inclusion of certain intellectual property shall not be construed to be an
admission that such intellectual property rights have not been abandoned, terminated, assigned,
expired by their terms, or otherwise transferred pursuant to a sale, acquisition, or other transaction.

In addition, although the Debtors have made diligent efforts to attribute intellectual property to the
rightful Debtor entity, in certain instances, intellectual property owned by one Debtor may, in fact,
be owned by another Debtor. Accordingly, the Debtors reserve all of their rights with respect to
the legal status of any and all such intellectual property rights.

11.     Executory Contracts. Although the Debtors made diligent attempts to identify every
executory contract that the Debtors are party to and attribute each executory contract to its rightful
Debtor, in certain instances, the Debtors may have inadvertently failed to identify an executory
contract or attribute a contract to the rightful Debtor due to the size of the Debtors’ business.
Accordingly, the Debtors reserve all of their rights with respect to any and all executory contracts,
including the right to amend Schedule G to add or remove any executory contracts or change the
respective Debtor related to a contract.

12.     Classifications. Listing a claim in (a) Schedule D as “secured,” (b) Schedule E as
“unsecured priority,” or (c) Schedule F as “unsecured nonpriority,” or listing a contract or lease
on Schedule G as “executory” or “unexpired,” does not constitute an admission by the Debtors of
the legal rights of the claimant or a waiver of the Debtors’ rights to recharacterize or reclassify
such claims, contracts, or leases or to set off such claims.

13.    Claims Description. Schedules D, E, and F permit each of the Debtors to designate a claim
as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a claim on a given
Debtor’s Schedules as “disputed,” “contingent,” or “unliquidated” does not constitute an
admission by that Debtor that such claim is not “disputed,” “contingent,” or “unliquidated,” or that


                                                   5
              Case 20-13076-BLS          Doc 225       Filed 12/31/20     Page 7 of 43




such claim is not subject to objection. The Debtors reserve all of their rights to dispute, or assert
any offsets or defenses to, any claim reflected on their respective Schedules on any grounds,
including, without limitation, nature, amount, validity, liability, classification, priority, or status.
Additionally, the Debtors expressly reserve all of their rights to subsequently designate such claims
as “disputed,” “contingent,” or “unliquidated.” Moreover, listing a claim does not constitute an
admission of liability by the Debtors and the Debtors reserve the right to amend the Schedules
accordingly.

14.     Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
may not have listed all of their causes of action or potential causes of action against third-parties
as assets in the Schedules and Statements, including, without limitation, causes of action arising
under the provisions of chapter 5 of the Bankruptcy Code and any other relevant non-bankruptcy
laws to recover assets or avoid transfers. The Debtors reserve all of their rights with respect to any
cause of action (including avoidance actions), controversy, right of setoff, cross-claim, counter-
claim, or recoupment and any claim on account of a contract or for breaches of duty imposed by
law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation, liability,
damage, judgment, account, defense, power, privilege, license, and franchise of any kind or
character whatsoever, known or unknown, fixed or contingent, matured or unmatured, suspected
or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured, whether
asserted directly or derivatively, whether arising before, on, or after the Petition Date, in contract
or in tort, in law, or in equity, or pursuant to any other theory of law (collectively, “Causes of
Action”) they may have, and neither these Global Notes nor the Schedules and Statements shall
be deemed a waiver of any claims or Causes of Action or in any way prejudice or impair the
assertion of such claims or Causes of Action.

15.     Summary of Significant Reporting Policies. The following is a summary of significant
reporting policies:

                a.     Undetermined or Unknown Amounts. The description of an
                       amount as “Undetermined” or “Unknown” is not intended to
                       reflect upon the materiality of such amount.

                b.     Totals. All totals that are included in the Schedules and
                       Statements represent totals of all known amounts included
                       in the Debtors’ books and records as of the Petition Date. To
                       the extent there are unknown or undetermined amounts, the
                       actual total may be different than the listed total.

                c.     Paid Claims. The Debtors were authorized (but not directed)
                       to pay certain outstanding prepetition claims pursuant to
                       various orders entered by the Bankruptcy Court.
                       Accordingly, certain outstanding liabilities may have been
                       reduced by post-petition payments made on account of
                       prepetition liabilities. To the extent the Debtors pay any of
                       the claims listed in the Schedules and Statements pursuant to
                       any orders entered by the Bankruptcy Court, the Debtors
                       reserve all of their rights to amend or supplement the


                                                   6
             Case 20-13076-BLS          Doc 225       Filed 12/31/20   Page 8 of 43




                        Schedules and Statements or take other action as is necessary
                        or appropriate to avoid over-payment of, or duplicate
                        payments for, any such liabilities.

               d.       Liens. Property and equipment listed in the Schedules and
                        Statements are presented without consideration of any liens
                        that may attach (or have attached) to such property and
                        equipment.

16.    Estimates. To close the books and records of the Debtors as of the Petition Date and to
prepare such information on a legal entity basis, the Debtors were required to make certain
estimates, allocations, and assumptions that affect the reported amounts of assets, liabilities,
revenue, and expenses. The Debtors reserve all rights, but shall not be required, to amend the
reported amounts of assets, liabilities, revenue, and expenses to reflect changes in those estimates
and assumptions.

17.    Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

18.     Setoffs. The Debtors incur certain offsets and other similar rights from customers and
vendors during the ordinary course of business. Offsets in the ordinary course can result from
various items, including, without limitation, intercompany transactions, pricing discrepancies,
returns, refunds, credits, and other disputes or discrepancies between the Debtors and their
customers and vendors. These offsets and other similar rights are consistent with the ordinary
course of business in the Debtors’ industry and are not tracked separately. Therefore, although
such offsets and other similar rights may have been accounted for when certain amounts were
included in the Schedules and Statements, offsets are not independently accounted for, and as such,
may be excluded from the Debtors’ Schedules and Statements.

19.   Customer and Employee Addresses. Pursuant to the Interim Order (I) Authorizing the
Debtors to Redact Certain Personal Identification Information of Debtors’ Customers and
Employees and (II) Granting Related Relief [D.I. 81], customer and employee addresses have been
removed from entries listed throughout the Schedules and Statements, where applicable.

                    Specific Disclosures with Respect to the Debtors’ Schedules

Schedules Summary. Except as otherwise noted, the asset information provided herein represents
the Debtors’ data regarding their assets as of October 31, 2020, and the liability information
provided herein represents the Debtors’ data regarding their liabilities as of the close of business
on October 31, 2020.

Schedule A/B. All executory contracts and unexpired leases are included in Schedule G.

Schedule A/B: Question 3. The bank account balances listed are as of the Petition Date.

Schedule A/B: Question 60.1. The Debtors do not carry asset values on the Debtors’ balance sheet
related to the intangibles or intellectual property listed in Schedule A/B, Question 60. However,
the Debtors have disclosed all related assets owned by each of the Debtors.



                                                  7
              Case 20-13076-BLS         Doc 225       Filed 12/31/20    Page 9 of 43




Schedule A/B: Question 72. Tax refunds for the consolidated tax group are listed on Schedule
A/B Question 72 for Francesca’s Holdings Corporation and are not listed in the Schedules for other
members of the consolidated tax group. Estimated net operating losses for the Debtors’ fiscal year
2020 are also listed on Schedule A/B Question 72 for Francesca’s Holdings Corporation, however,
any associated tax refund amount will be tax-effected.

Schedule D. The claims listed in Schedule D arose or were incurred on various dates; a
determination of the date upon which each claim arose or was incurred would be unduly
burdensome and cost prohibitive. Accordingly, not all such dates are included for each claim. All
claims listed in Schedule D, however, appear to have arisen or been incurred before the Petition
Date.

Except as otherwise agreed pursuant to a stipulation or order entered by the Bankruptcy Court, the
Debtors reserve their rights to dispute or challenge the validity, extent, perfection, or immunity
from avoidance of any lien purported to be granted or perfected in any specific asset of a secured
creditor listed in Schedule D of any Debtor. Although the Debtors have scheduled claims of various
creditors as secured claims, no current valuation of the Debtors’ assets in which such creditors
may have a lien has been undertaken. Further, the Debtors have included the results of UCC-1
searches performed prior to the Petition Date in Schedule D, however, the listing of such results
shall not be deemed an admission as to the validity or existence of any such lien. The Debtors
reserve all of their rights to dispute or challenge the secured nature of any claim or the
characterization of the structure of any transaction or any document or instrument related to such
claim. The descriptions provided in Schedule D are solely intended to be a summary—and not an
admission—of liability. Reference to the applicable loan agreements and related documents is
necessary for a complete description of the collateral and the nature, extent, and priority of any
liens.

Except as specifically stated herein, real property lessors, equipment lessors, utility companies,
and other parties that may hold security deposits have not been listed in Schedule D. The Debtors
reserve all of their rights to amend Schedule D to the extent that the Debtors determine that any
claims associated with such agreements should be reported in Schedule D. Moreover, the Debtors
have not included in Schedule D parties that may believe their claims are secured through setoff
rights or inchoate statutory lien rights.

The amounts outstanding under the Debtors’ prepetition secured credit facilities reflect principal
amounts as of the Petition Date and do not include accrued but unpaid interest, fees, expenses,
charges, and other obligations that may be incurred in connection therewith. In certain instances,
including with respect to the Debtors’ prepetition secured credit facilities, a Debtor may be a co-
obligor, co-mortgagor, or guarantor with respect to scheduled claims of other Debtors, and no
claim set forth in Schedule D of any Debtor is intended to acknowledge claims of creditors that
are otherwise satisfied or discharged by other entities.

Schedule E/F. The claims of individual creditors for, among other things, goods, products,
services, or taxes are listed in the amounts entered on the Debtors’ books and records and may not
reflect credits, allowances, or other adjustments due from such creditors to the Debtors. The
Debtors reserve all of their rights with regard to such credits, allowances, and other adjustments,
including the right to assert claims objections and/or setoffs with respect to the same. Additionally,


                                                  8
             Case 20-13076-BLS          Doc 225        Filed 12/31/20    Page 10 of 43




certain creditors may assert mechanics’, materialman’s, or other similar liens against the Debtors
for amounts listed in Schedule F. The Debtors reserve their right to dispute or challenge the
validity, perfection, or immunity from avoidance of any lien purported to be perfected by a creditor
listed in Schedule F of any Debtor. In addition, certain claims listed in Schedule F may be entitled
to priority under section 503(b)(9) of the Bankruptcy Code.

Schedule E/F does not include certain deferred charges, deferred liabilities, accruals, or general
reserves. Such amounts are, however, reflected on the Debtors’ books and records as required in
accordance with GAAP. Such accruals are general estimates of liabilities and do not represent
specific claims as of the Petition Date. The Debtors have made every effort to include as
contingent, unliquidated, or disputed the claim of any vendor not included on the Debtors’ open
accounts payable that is associated with an account that has an accrual or receipt not invoiced.

Pursuant to various “First Day” orders entered by the Bankruptcy Court D.I. 39, 82, 83, 85-87, and
89 (collectively, the “First Day Orders”), the Debtors were authorized (but not directed) to pay
certain prepetition claims including, without limitation, employee wages and benefit claims,
claims for taxes and fees, critical vendor claims, and lienholder claims. Accordingly, to the extent
that these liabilities have been satisfied, they are not listed in the Schedules. Furthermore, to the
extent after the date the Schedules are filed the Debtors pay any of the claims listed in Schedule
E/F pursuant to any of the First Day Orders, the Debtors reserve all of their rights to amend or
supplement the Schedules or take other action such as filing a claims objection, as is necessary and
appropriate to avoid over payment or duplicate payments. Nothing herein shall be deemed to alter
the rights of any party in interest to contest a payment made pursuant to an order of the Bankruptcy
Court where such order preserves the right to contest.

The claims listed in Schedule E/F arose or were incurred on various dates. In certain instances, the
date on which a claim arose is an open issue of fact. Although reasonable efforts have been made
to identify the date of incurrence of each claim, determining the date upon which each claim in
Schedule E/F was incurred or arose would be unduly burdensome and cost prohibitive and,
therefore, the Debtors do not list a date for each claim listed in Schedule E/F. The Debtors have
attempted to relate all liabilities to each Debtor. As a result of the Debtors’ consolidated operations,
however, the reader should review Schedule E/F for all Debtors in these cases for a complete
understanding of the unsecured debts of the Debtors.

The listing of any claim in Schedule E does not constitute an admission by the Debtors that such
claim is entitled to priority treatment under section 507 of the Bankruptcy Code. The Debtors
reserve all of their rights to dispute the amount and the priority status of any claim on any basis at
any time.

Schedule F contains information regarding pending litigation involving the Debtors. In certain
instances, the relevant Debtor that is the subject of the litigation is unclear or undetermined.
However, to the extent that litigation involving a particular Debtor has been identified, such
information is contained in the Schedule for that Debtor. The dollar amount of potential claims
associated with any such pending litigation is listed as “unliquidated” and marked as contingent,
unliquidated, and disputed. Some of the litigation claims listed in Schedule F may be subject to
subordination pursuant to section 510 of the Bankruptcy Code.



                                                   9
             Case 20-13076-BLS         Doc 225        Filed 12/31/20   Page 11 of 43




Schedule F does not include potential or threatened legal disputes that are not formally recognized
by an administrative, judicial, or other adjudicative forum due to certain procedural conditions that
counterparties have yet to satisfy. The Debtors take no position in these Schedules and Statements
with respect to such disputes, and the Debtors and all parties in interest reserve all rights with
respect thereto.

Schedule F reflects unsecured claims that a Debtor may have against another Debtor on account
of intercompany receivables and payables. To the extent a Debtor has a claim against another
Debtor on account of the Debtors’ prepetition secured facilities, these claims are not reflected on
Schedule F. The listing by the Debtors of any obligation between a Debtor and another Debtor is
a statement of what appears in a particular Debtor’s books and records and does not reflect any
admission or conclusion of the Debtors regarding the allowance, classification, characterization,
validity, or priority of such obligation. The Debtors take no position in these Schedules and
Statements as to whether such obligations would be allowed as a claim, an interest, or not allowed
at all. The Debtors and all parties in interest reserve all rights with respect to such obligations.

Schedule F reflects the prepetition amounts owing to counterparties to executory contracts and
unexpired leases. Such prepetition amounts, however, may be paid in connection with the
assumption or assumption and assignment of an executory contract or unexpired lease.
Additionally, except as specifically stated herein, Schedule F does not include potential rejection
damage claims, if any, of the counterparties to executory contracts and unexpired leases that may
be rejected.

Schedule G. Although the Debtors’ existing books, records, and financial systems have been relied
upon to identify and schedule executory contracts and unexpired leases (collectively, the
“Agreements”) at each of the Debtors and diligent efforts have been made to ensure the accuracy
of each Debtor’s Schedule G, inadvertent errors, omissions, or over-inclusions may have occurred.
Certain information, such as the contact information of the counterparty or the remaining term of
the Agreement, may not be included where such information could not be obtained using the
Debtors’ reasonable efforts. Certain of the Agreements listed in Schedule G may have been entered
into by more than one of the Debtors. Additionally, the specific Debtor obligor(s) to certain of the
Agreements could not be specifically ascertained in every circumstance. In such cases, the Debtors
have made reasonable efforts to identify the correct Debtors’ Schedule G on which to list the
agreement and, where a contract party remained uncertain, such Agreements may have been listed
on a different Debtor’s Schedule G.

Listing a contract, agreement, or lease on Schedule G does not constitute an admission that such
contract, agreement, or lease is an executory contract or unexpired lease or that such contract,
agreement, or lease was in effect on the Petition Date or is valid or enforceable. The Debtors do
not make, and specifically disclaim, any representation or warranty as to the completeness or
accuracy of the information set forth in Schedule G. The Debtors reserve all of their rights to
dispute the validity, status, or enforceability of any Agreements set forth in Schedule G and to
amend or supplement Schedule G as necessary.

In the ordinary course of business, the Debtors enter into non-disclosure agreements with
customers, suppliers, vendors, employees, potential business partners, and other parties in interest.
The Debtors have not listed all these non-disclosure agreements in Schedule G due to the


                                                 10
             Case 20-13076-BLS          Doc 225        Filed 12/31/20   Page 12 of 43




significant number of such agreements. The non-disclosure agreements are consistent with the
ordinary course of business in the Debtors’ industry and are expansive, making it unduly
burdensome and costly for the Debtors to list all such agreements. In addition, the Debtors may
have entered into various other types of agreements in the ordinary course of business, such as
indemnity agreements, subordination agreements, non-disturbance agreements, supplemental
agreements, and amendments/letter agreements that may not be set forth in Schedule G. Omission
of a contract, agreement, or lease from Schedule G does not constitute an admission that such
omitted contract, agreement, or lease is not an executory contract or unexpired lease. Schedule G
may be amended at any time to add any omitted contracts, agreements, or leases.

Certain of the Agreements listed in Schedule G may consist of several parts, including, purchase
orders, amendments, restatements, waivers, letters, and other documents that may not be listed in
Schedule G or that may be listed as a single entry. The Debtors expressly reserve their rights to
challenge whether such related materials constitute an executory contract, a single contract or
agreement or multiple, severable, or separate contracts. Additionally, certain of the Agreements
listed in Schedule G may contain renewal options, guarantees of payment, indemnifications,
options to purchase, rights of first refusal, and other miscellaneous rights, which are not set forth
separately in Schedule G.

The Agreements listed in Schedule G may have expired or may have been modified, amended, or
supplemented from time to time by various amendments, restatements, waivers, estoppel
certificates, letters, memoranda and other documents, instruments, and agreements that may not
be listed therein despite the Debtors’ use of reasonable efforts to identify such documents. Further,
unless otherwise specified in Schedule G, each Agreement listed thereon shall include all exhibits,
schedules, riders, modifications, declarations, amendments, supplements, attachments,
restatements, or other agreements made directly or indirectly by any agreement, instrument, or
other document that in any manner affects such Agreement, without respect to whether such
agreement, instrument, or other document is listed therein. In some cases, the same supplier or
provider appears multiple times in Schedule G. This multiple listing is intended to reflect distinct
agreements between the applicable Debtor and such supplier or provider.

The Debtors reserve all of their rights, claims, and causes of action with respect to the Agreements
listed in Schedule G, including the right to (a) dispute the validity, status, or enforceability of any
Agreements set forth in Schedule G; (b) dispute or challenge the characterization of the structure
of any transaction, document, or instrument related to a creditor’s claim, including, but not limited
to, the Agreements listed in Schedule G; and (c) amend or supplement such Schedule as necessary.

Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors or
guarantors under the Debtors’ prepetition debt are listed as co-Debtors on Schedule H. No claim
set forth in the Schedules of any Debtor is intended to acknowledge claims of creditors that are
otherwise satisfied or discharged by other Debtors.

The Debtors may not have identified certain guarantees associated with the Debtors’ executory
contracts, unexpired leases, secured financings, debt instruments, and other such agreements. The
Debtors reserve all of their rights to amend Schedule H to the extent that additional guarantees are
identified or such guarantees are discovered to have expired or be unenforceable.



                                                  11
             Case 20-13076-BLS        Doc 225        Filed 12/31/20   Page 13 of 43




In the ordinary course of business, the Debtors may be involved in pending or threatened litigation
and claims arising out of the conduct of their business. These matters may involve multiple
plaintiffs and defendants, some or all of whom may assert cross-claims and counter-claims against
other parties. Because all such claims are contingent, disputed, or unliquidated, such claims have
not been set forth individually on Schedule H. Litigation matters can be found on each Debtor’s
Schedule F and Statement Question 7, as applicable.

                Specific Disclosures with Respect to the Debtors’ Statements

Statement Question 3. Statement Question 3 includes any disbursement or other transfer made
by the Debtors except for those made to insiders and bankruptcy professionals. The amounts listed
in Statement Question 3 reflect the Debtors’ disbursements netted against any check level detail;
thus, to the extent a disbursement was made to pay for multiple invoices, only one entry has been
listed in Statement Question 3. All disbursements listed in Statement Question 3 are made through
the Debtors’ cash management system, which is described in further detail in Debtors’ Motion For
Entry of Interim and Final Orders (I) Authorizing Continued Use of The Debtors’ Existing Cash
Management System, Corporate Credit Card Program and Bank Accounts; (II) Waiving Certain
United States Trustee Requirements; (III) Extending Time to Comply with Section 345(B) of the
Bankruptcy Code; (IV) Authorizing Continued Performance of Intercompany Transactions; and
(V) Granting Related Relief [D.I. 29] (the “Cash Management Motion”).

All disbursement information reported in Statement Question 3 for a specific Debtor pertains to
the bank accounts maintained by that respective Debtor. As discussed in the Cash Management
Motion, only certain of the Debtors maintain bank accounts and thus, such Debtors make
disbursements on behalf of those Debtors that do not maintain bank accounts. The reader should
review Statement Question 3 for all Debtors in these cases for a complete understanding of
disbursements made by the Debtors.

The information provided in Statement Question 3 shall not constitute a waiver of any of the
Debtors’ rights or an admission that the recipients of such payments or other transfers were
“creditors” or that amounts paid or otherwise transferred were due and owing. Amounts still owed
to creditors will appear on the Schedules for the respective Debtor.

Statement Question 4. Statement Question 4 accounts for a respective Debtor’s intercompany
transactions, as well as other transfers to insiders, as applicable. As described in the Cash
Management Motion, in the ordinary course of business certain of the Debtor entities maintain
business relationships with each other, resulting in intercompany receivables and payables. The
response to Statement Question 4 reflects cash transfers between affiliate entities and does not
include non-cash book entries.

All disbursement information reported in Statement Question 4 for a specific Debtor pertains to
the bank accounts maintained by that respective Debtor. As discussed in the Cash Management
Motion, only certain of the Debtors maintain bank accounts and thus, such Debtors make
disbursements on behalf of those Debtors that do not maintain bank accounts. The reader should
review Statement Question 4 for all Debtors in these cases for a complete understanding of
disbursements made by the Debtors.




                                                12
             Case 20-13076-BLS         Doc 225       Filed 12/31/20   Page 14 of 43




The information provided in Statement Question 4 shall not constitute a waiver of any of the
Debtors’ rights or an admission that the recipients of such payments or other transfers were
“creditors” or that amounts paid or otherwise transferred were due and owing. Amounts still owed
to creditors will appear on the Schedules for the respective Debtor.

Statement Question 7. Information provided in Statement Question 7 includes only those legal
disputes and administrative proceedings that are formally recognized by an administrative,
judicial, or other adjudicative forum. In the Debtors’ attempt to provide full disclosure, to the
extent a legal dispute or administrative proceeding is not formally recognized by an administrative,
judicial, or other adjudicative forum due to certain procedural conditions that counterparties have
yet to satisfy, the Debtors have identified such matters on Schedule F for the applicable Debtor.
While the Debtors believe they were diligent in their efforts, it is possible that certain suits and
proceedings may have been inadvertently left off of the Debtors’ response to Statement Question
7. Accordingly, the Debtors reserve all of their rights to amend or supplement their response to
Statement Question 7.

The Debtors reserve all of their rights and defenses with respect to any and all listed lawsuits and
administrative proceedings. The listing of any such suits and proceedings shall not constitute an
admission by the Debtors of any liabilities or that the actions or proceedings were correctly filed
against the Debtors. The Debtors also reserve their rights to assert that the Debtors are an
appropriate party to such actions or proceedings.

Statement Question 9. Certain de minimis gifts that are not reported or tracked centrally have
been excluded.

Statement Question 10. The Debtors occasionally incur losses for a variety of reasons, including
natural disasters, fire, and theft. The Debtors, however, may not have records of all such losses as
to the extent such losses do not have a material impact on the Debtors’ business or are not reported
for insurance purposes.

Statement Question 11. The amounts listed in response to Statement Question 11 refer to
payments made to representatives of the Debtors in connection with certain prepetition
restructuring initiatives and the preparation of these chapter 11 cases. Additional information
regarding the Debtors’ retention of professional service firms is more fully described in the
individual retention applications filed with the Bankruptcy Court.

As discussed in further detail in the Cash Management Motion, only certain of the Debtors
maintain bank accounts and therefore, all disbursements listed in Statement Question 11 were
initiated and disbursed by Francesca’s Services Corporation but were for the benefit of other
Debtors.

Statement Question 17. Additional information regarding the Debtors’ 401(k) plan is available
in the Debtors’ Motion For Entry Of Interim And Final Orders (I) Authorizing the Debtors to
(A) Pay Certain Employee Compensation and Benefits (B) Maintain and Continue Such Benefits
and Other Employee-Related Programs, and (C) Pay Prepetition Claims Of Independent
Contractors and (II) Granting Related Relief [D.I. 12].




                                                13
             Case 20-13076-BLS         Doc 225       Filed 12/31/20   Page 15 of 43




Statement Question 26d. Certain of the Debtors are registrants with the Securities and Exchange
Commission and file with such agency periodic financial reports on a consolidated basis. These
reports also contain information about those Debtors’ finances and are available publically through
the Francesca’s website at https://investors.francescas.com/.

The Debtors have supplied financial statements and reports in the ordinary course of business to
certain third parties under confidentiality agreements. Such third parties include restructuring
professionals, administrative agents under the Debtors’ debt facilities, and certain other creditors
and their advisors.

Statement Question 29. The Debtors’ response to Statement Question 29 includes only those
individuals who have terminated their relationship with the listed Debtor as either a director or
officer, and do not include individuals who have simply changed their title but who have otherwise
maintained their relationship as a director or officer.

Statement Question 30. Unless otherwise indicated in a Debtor’s specific response to
Statement Question 30, the Debtors have included a comprehensive response to Statement
Question 30 in Statement Question 4.




                           Remainder of Page Intentionally Left Blank




                                                14
                                   Case 20-13076-BLS                  Doc 225          Filed 12/31/20   Page 16 of 43

 *MPPMRXLMWMRJSVQEXMSRXSMHIRXMJ]XLIGEWI

 (IFXSVREQI*VERGIWGE W,SPHMRKW'SVTSVEXMSR

 9RMXIH7XEXIW&EROVYTXG]'SYVXJSVXLI(MWXVMGXSJ(IPE[EVI
                                                                                                                               'LIGOMJXLMWMWER
 'EWIRYQFIV
                                                                                                                               EQIRHIH¦PMRK


3¨GMEP*SVQ7YQ
7YQQEV]SJ%WWIXWERH0MEFMPMXMIWJSV2SR-RHMZMHYEPW                                                                                   12/15



 7GLIHYPI%&%WWIXW6IEPERH4IVWSREP4VSTIVX] 3¨GMEP*SVQ%&
  E6IEPTVSTIVX]                                                                                                                       
          'ST]PMRIJVSQ7GLIHYPI%&
  F8SXEPTIVWSREPTVSTIVX]                                                                                                   
          'ST]PMRI%JVSQ7GLIHYPI%&
  G8SXEPSJEPPTVSTIVX]                                                                                                     
          'ST]PMRIJVSQ7GLIHYPI%&


 7GLIHYPI('VIHMXSVW;LS,EZI'PEMQW7IGYVIHF]4VSTIVX] 3¨GMEP*SVQ(                                                  
 'ST]XLIXSXEPHSPPEVEQSYRXPMWXIHMR'SPYQR%%QSYRXSJGPEMQJVSQPMRISJ7GLIHYPI(

 7GLIHYPI)*'VIHMXSVW;LS,EZI9RWIGYVIH'PEMQW 3¨GMEP*SVQ)*
  E8SXEPGPEMQEQSYRXWSJTVMSVMX]YRWIGYVIHGPEMQW                                                                                    
          'ST]XLIXSXEPGPEMQWJVSQ4EVXJVSQPMRIESJ7GLIHYPI)*
  F8SXEPEQSYRXSJGPEMQWSJRSRTVMSVMX]EQSYRXSJYRWIGYVIHGPEMQW                                         9RPMUYMHEXIH
          'ST]XLIXSXEPSJXLIEQSYRXSJGPEMQWJVSQ4EVXJVSQPMRIFSJ7GLIHYPI)*


 8SXEP0MEFMPMXMIW                                                                                                            
 0MRIWEF
                                       Case 20-13076-BLS                 Doc 225           Filed 12/31/20              Page 17 of 43

   *MPPMRXLMWMRJSVQEXMSRXSMHIRXMJ]XLIGEWI

   (IFXSVREQI*VERGIWGE W,SPHMRKW'SVTSVEXMSR

   9RMXIH7XEXIW&EROVYTXG]'SYVXJSVXLI(MWXVMGXSJ(IPE[EVI
                                                                                                                                                         'LIGOMJXLMWMWER
   'EWIRYQFIV
                                                                                                                                                         EQIRHIH¦PMRK


 3¨GMEP*SVQ%&
 7GLIHYPI%&%WWIXW6IEPERH4IVWSREP4VSTIVX]                                                                                                           12/15


  (MWGPSWIEPPTVSTIVX]VIEPERHTIVWSREP[LMGLXLIHIFXSVS[RWSVMR[LMGLXLIHIFXSVLEWER]SXLIVPIKEPIUYMXEFPISVJYXYVIMRXIVIWX-RGPYHIEPPTVSTIVX]MR[LMGLXLI
  HIFXSVLSPHWVMKLXWERHTS[IVWI\IVGMWEFPIJSVXLIHIFXSV WS[RFIRI¦X%PWSMRGPYHIEWWIXWERHTVSTIVXMIW[LMGLLEZIRSFSSOZEPYIWYGLEWJYPP]HITVIGMEXIHEWWIXW
  SVEWWIXWXLEX[IVIRSXGETMXEPM^IH-R7GLIHYPI%&PMWXER]I\IGYXSV]GSRXVEGXWSVYRI\TMVIHPIEWIW%PWSPMWXXLIQSR7GLIHYPI+)\IGYXSV]'SRXVEGXWERH9RI\TMVIH
  0IEWIW 3¨GMEP*SVQ+ 
  &IEWGSQTPIXIERHEGGYVEXIEWTSWWMFPI-JQSVIWTEGIMWRIIHIHEXXEGLEWITEVEXIWLIIXXSXLMWJSVQ%XXLIXSTSJER]TEKIWEHHIH[VMXIXLIHIFXSVWREQIERHGEWI
  RYQFIV MJORS[R %PWSMHIRXMJ]XLIJSVQERHPMRIRYQFIVXS[LMGLXLIEHHMXMSREPMRJSVQEXMSRETTPMIW-JEREHHMXMSREPWLIIXMWEXXEGLIHMRGPYHIXLIEQSYRXWJVSQXLI
  EXXEGLQIRXMRXLIXSXEPJSVXLITIVXMRIRXTEVX
  *SV4EVXXLVSYKL4EVXPMWXIEGLEWWIXYRHIVXLIETTVSTVMEXIGEXIKSV]SVEXXEGLWITEVEXIWYTTSVXMRKWGLIHYPIWWYGLEWE¦\IHEWWIXWGLIHYPISVHITVIGMEXMSR
  WGLIHYPIXLEXKMZIWXLIHIXEMPWJSVIEGLEWWIXMRETEVXMGYPEVGEXIKSV]0MWXIEGLEWWIXSRP]SRGI-RZEPYMRKXLIHIFXSVWMRXIVIWXHSRSXHIHYGXXLIZEPYISJWIGYVIH
  GPEMQW7IIXLIMRWXVYGXMSRWXSYRHIVWXERHXLIXIVQWYWIHMRXLMWJSVQ

 4EVX    'EWLERH'EWL)UYMZEPIRXW

(SIWXLIHIFXSVLEZIER]GEWLSVGEWLIUYMZEPIRXW#

       2S+SXS4EVX

       =IW*MPPMRXLIMRJSVQEXMSRFIPS[


  %PPGEWLSVGEWLIUYMZEPIRXWS[RIHSVGSRXVSPPIHF]XLIHIFXSV                                                                        'YVVIRXZEPYISJHIFXSVWMRXIVIWX

 'EWLSRLERH

                                                                                                                                                                     

 'LIGOMRKWEZMRKWQSRI]QEVOIXSV¦RERGMEPFVSOIVEKIEGGSYRXW -HIRXMJ]EPP
 2EQISJMRWXMXYXMSR FEROSVFVSOIVEKI¦VQ                            8]TISJEGGSYRX                   0EWXHMKMXWSJEGGSYRX


        .41SVKER'LEWI2%                                            'LIGOMRK                                                                          

 3XLIVGEWLIUYMZEPIRXW -HIRXMJ]EPP ½½½
                                                                                                                                                                     

 8SXEPSJ4EVX½½½
 %HHPMRIWXLVSYKL MRGPYHMRKEQSYRXWSRER]EHHMXMSREPWLIIXW 'ST]XLIXSXEPXSPMRI
                                                                                                                                                                 


 4EVX    (ITSWMXWERHTVITE]QIRXW

 (SIWXLIHIFXSVLEZIER]HITSWMXWSVTVITE]QIRXW#½½½

       2S+SXS4EVX

       =IW*MPPMRXLIMRJSVQEXMSRFIPS[


                                                                                                                                        'YVVIRXZEPYISJHIFXSVWMRXIVIWX
 (ITSWMXWMRGPYHMRKWIGYVMX]HITSWMXWERHYXMPMX]HITSWMXW½½½
 (IWGVMTXMSRMRGPYHMRKREQISJLSPHIVSJHITSWMX


                                                                                                                                                                     
Debtor     Francesca's Holdings Corporation_________________________________________                    Case number (if known) 20-13076________________________________________
           Name
                                        Case 20-13076-BLS                      Doc 225           Filed 12/31/20            Page 18 of 43
 ½
  4VITE]QIRXWMRGPYHMRKTVITE]QIRXWSRI\IGYXSV]GSRXVEGXWPIEWIWMRWYVERGIXE\IWERHVIRX½½½
  (IWGVMTXMSRMRGPYHMRKREQISJLSPHIVSJTVITE]QIRX


                                                                                                                                                                         

  8SXEPSJ4EVX½½½
  %HHPMRIWXLVSYKL'ST]XLIXSXEPXSPMRI
                                                                                                                                                                           


  4EVX    %GGSYRXWVIGIMZEFPI

  (SIWXLIHIFXSVLEZIER]EGGSYRXWVIGIMZEFPI#½½½

        2S+SXS4EVX

        =IW*MPPMRXLIMRJSVQEXMSRFIPS[


                                                                                                                                             'YVVIRXZEPYISJHIFXSVWMRXIVIWX
  %GGSYRXWVIGIMZEFPI½½½
  E      HE]WSPHSV                                                                                                  ! h                                  
            PIWW
                                     JEGIEQSYRX                                HSYFXJYPSVYRGSPPIGXMFPIEGGSYRXW

  F      3ZIVHE]WSPH                                                                                               ! h                                  

                                     JEGIEQSYRX                                HSYFXJYPSVYRGSPPIGXMFPIEGGSYRXW

  8SXEPSJ4EVX½½½
  'YVVIRXZEPYISRPMRIWEF!PMRI'ST]XLIXSXEPXSPMRI
                                                                                                                                                                           


  4EVX    -RZIWXQIRXW

  (SIWXLIHIFXSVS[RER]MRZIWXQIRXW#½½½

        2S+SXS4EVX

        =IW*MPPMRXLIMRJSVQEXMSRFIPS[


                                                                                                 :EPYEXMSRQIXLSHYWIHJSVGYVVIRX           'YVVIRXZEPYISJHIFXSVWMRXIVIWX
                                                                                                 ZEPYI
  1YXYEPJYRHWSVTYFPMGP]XVEHIHWXSGOWRSXMRGPYHIHMR4EVX½½½
  2EQISJJYRHSVWXSGO


                                                                                                                                                                        

  2SRTYFPMGP]XVEHIHWXSGOERHMRXIVIWXWMRMRGSVTSVEXIHERHYRMRGSVTSVEXIHFYWMRIWWIWMRGPYHMRKER]MRXIVIWXMRER00'
  TEVXRIVWLMTSVNSMRXZIRXYVI½½½
  2EQISJIRXMX]                                             SJS[RIVWLMT


        *VERGIWGEWGSQ                                                                                                                9RHIXIVQMRIH


        *VERGIWGE W00'                                                                                                               9RHIXIVQMRIH


        *VERGIWGE W'SPPIGXMSRW-RG                                                    -RHMVIGX                                     9RHIXIVQMRIH


        *VERGIWGE W7IVZMGIW'SVTSVEXMSR                                                                                              9RHIXIVQMRIH

  +SZIVRQIRXFSRHWGSVTSVEXIFSRHWERHSXLIVRIKSXMEFPIERHRSRRIKSXMEFPIMRWXVYQIRXWRSXMRGPYHIHMR4EVX½½½
  (IWGVMFI


                                                                                                                                                                        
Debtor     Francesca's Holdings Corporation_________________________________________                Case number (if known) 20-13076________________________________________
           Name
                                       Case 20-13076-BLS                      Doc 225        Filed 12/31/20             Page 19 of 43
 ½
  8SXEPSJ4EVX½½½
  %HHPMRIWXLVSYKL'ST]XLIXSXEPXSPMRI
                                                                                                                                          9RHIXIVQMRIH


  4EVX      -RZIRXSV]I\GPYHMRKEKVMGYPXYVIEWWIXW

  (SIWXLIHIFXSVS[RER]MRZIRXSV] I\GPYHMRKEKVMGYPXYVIEWWIXW #½½½

     2S+SXS4EVX

     =IW*MPPMRXLIMRJSVQEXMSRFIPS[


   +IRIVEPHIWGVMTXMSR                                            (EXISJ       2IXFSSOZEPYISJ             :EPYEXMSRQIXLSHYWIH       'YVVIRXZEPYISJHIFXSVWMRXIVIWX
                                                                  XLIPEWX      HIFXSV WMRXIVIWX             JSVGYVVIRXZEPYI
                                                                  TL]WMGEP       ;LIVIEZEMPEFPI
                                                                  MRZIRXSV]
  6E[QEXIVMEPW½½½
                                                                                                                                                                     

  ;SVOMRTVSKVIWW½½½
                                                                                                                                                                     

  *MRMWLIHKSSHWMRGPYHMRKKSSHWLIPHJSVVIWEPI½½½
                                                                                                                                                                     

  3XLIVMRZIRXSV]SVWYTTPMIW½½½
                                                                                                                                                                     

  8SXEPSJ4EVX½½½
  %HHPMRIWXLVSYKL'ST]XLIXSXEPXSPMRI
                                                                                                                                                                        


  -WER]SJXLITVSTIVX]PMWXIHMR4EVXTIVMWLEFPI#½½½

     2S

     =IW

  ,EWER]SJXLITVSTIVX]PMWXIHMR4EVXFIIRTYVGLEWIH[MXLMRHE]WFIJSVIXLIFEROVYTXG][EW¦PIH#½½½

         2S
                     &SSOZEPYI                                      :EPYEXMSRQIXLSH                                         'YVVIRXZEPYI
         =IW

  ,EWER]SJXLITVSTIVX]PMWXIHMR4EVXFIIRETTVEMWIHF]ETVSJIWWMSREP[MXLMRXLIPEWX]IEV#½½½

     2S

     =IW

  4EVX      *EVQMRKERH¦WLMRKVIPEXIHEWWIXW SXLIVXLERXMXPIHQSXSVZILMGPIWERHPERH

  (SIWXLIHIFXSVS[RSVPIEWIER]JEVQMRKERH¦WLMRKVIPEXIHEWWIXW SXLIVXLERXMXPIHQSXSVZILMGPIWERHPERH #½½½

     2S+SXS4EVX

     =IW*MPPMRXLIMRJSVQEXMSRFIPS[


   +IRIVEPHIWGVMTXMSR                                                          2IXFSSOZEPYISJ             :EPYEXMSRQIXLSHYWIH       'YVVIRXZEPYISJHIFXSVWMRXIVIWX
                                                                                HIFXSV WMRXIVIWX             JSVGYVVIRXZEPYI
                                                                                 ;LIVIEZEMPEFPI
  'VSTWIMXLIVTPERXIHSVLEVZIWXIH½½½
                                                                                                                                                                     
Debtor     Francesca's Holdings Corporation_________________________________________                Case number (if known) 20-13076________________________________________
           Name
                                       Case 20-13076-BLS                      Doc 225        Filed 12/31/20             Page 20 of 43
 ½
  *EVQERMQEPW)\EQTPIW0MZIWXSGOTSYPXV]JEVQVEMWIH¦WL½½½
                                                                                                                                                                   

  *EVQQEGLMRIV]ERHIUYMTQIRX 3XLIVXLERXMXPIHQSXSVZILMGPIW ½½½
                                                                                                                                                                   

  *EVQERH¦WLMRKWYTTPMIWGLIQMGEPWERHJIIH½½½
                                                                                                                                                                   

  3XLIVJEVQMRKERH¦WLMRKVIPEXIHTVSTIVX]RSXEPVIEH]PMWXIHMR4EVX½½½
                                                                                                                                                                   

  8SXEPSJ4EVX½½½
  %HHPMRIWXLVSYKL'ST]XLIXSXEPXSPMRI
                                                                                                                                                                      


  -WXLIHIFXSVEQIQFIVSJEREKVMGYPXYVEPGSSTIVEXMZI#½½½

         2S

         =IW-WER]SJXLIHIFXSVWTVSTIVX]WXSVIHEXXLIGSSTIVEXMZI#

                        2S

                        =IW

  ,EWER]SJXLITVSTIVX]PMWXIHMR4EVXFIIRTYVGLEWIH[MXLMRHE]WFIJSVIXLIFEROVYTXG][EW¦PIH#½½½

         2S
                    &SSOZEPYI                                      :EPYEXMSRQIXLSH                                        'YVVIRXZEPYI
         =IW

  -WEHITVIGMEXMSRWGLIHYPIEZEMPEFPIJSVER]SJXLITVSTIVX]PMWXIHMR4EVX#½½½

     2S

     =IW

  ,EWER]SJXLITVSTIVX]PMWXIHMR4EVXFIIRETTVEMWIHF]ETVSJIWWMSREP[MXLMRXLIPEWX]IEV#½½½

     2S

     =IW

  4EVX      3¨GIJYVRMXYVI¦\XYVIWERHIUYMTQIRXERHGSPPIGXMFPIW

  (SIWXLIHIFXSVS[RSVPIEWIER]S¨GIJYVRMXYVI¦\XYVIWIUYMTQIRXSVGSPPIGXMFPIW#½½½

     2S+SXS4EVX

     =IW*MPPMRXLIMRJSVQEXMSRFIPS[


   +IRIVEPHIWGVMTXMSR                                                          2IXFSSOZEPYISJ             :EPYEXMSRQIXLSHYWIH     'YVVIRXZEPYISJHIFXSVWMRXIVIWX
                                                                                HIFXSV WMRXIVIWX             JSVGYVVIRXZEPYI
                                                                                 ;LIVIEZEMPEFPI
  3¨GIJYVRMXYVI½½½
                                                                                                                                                                   

  3¨GI¦\XYVIW½½½
                                                                                                                                                                   

  3¨GIIUYMTQIRXMRGPYHMRKEPPGSQTYXIVIUYMTQIRXERHGSQQYRMGEXMSRW]WXIQWIUYMTQIRXERHWSJX[EVI½½½
                                                                                                                                                                   
Debtor    Francesca's Holdings Corporation_________________________________________                          Case number (if known) 20-13076________________________________________
          Name
                                        Case 20-13076-BLS                         Doc 225             Filed 12/31/20                Page 21 of 43
 ½
  'SPPIGXMFPIW)\EQTPIW%RXMUYIWERH¦KYVMRIWTEMRXMRKWTVMRXWSVSXLIVEVX[SVOFSSOWTMGXYVIWSVSXLIVEVXSFNIGXWGLMREERHGV]WXEPWXEQTGSMRSVFEWIFEPPGEVHGSPPIGXMSRWSXLIV
  GSPPIGXMSRWQIQSVEFMPMESVGSPPIGXMFPIW½½½

                                                                                                                                                                                       

  8SXEPSJ4EVX½½½
  %HHPMRIWXLVSYKL'ST]XLIXSXEPXSPMRI
                                                                                                                                                                                         


  -WEHITVIGMEXMSRWGLIHYPIEZEMPEFPIJSVER]SJXLITVSTIVX]PMWXIHMR4EVX#½½½

     2S

     =IW

  ,EWER]SJXLITVSTIVX]PMWXIHMR4EVXFIIRETTVEMWIHF]ETVSJIWWMSREP[MXLMRXLIPEWX]IEV#½½½

     2S

     =IW

  4EVX   1EGLMRIV]IUYMTQIRXERHZILMGPIW

  (SIWXLIHIFXSVS[RSVPIEWIER]QEGLMRIV]IUYMTQIRXSVZILMGPIW#½½½

     2S+SXS4EVX

     =IW*MPPMRXLIMRJSVQEXMSRFIPS[


   +IRIVEPHIWGVMTXMSR                                                               2IXFSSOZEPYISJ                 :EPYEXMSRQIXLSHYWIH            'YVVIRXZEPYISJHIFXSVWMRXIVIWX
   -RGPYHI]IEVQEOIQSHIPERHMHIRXM¦GEXMSRRYQFIVW MI:-2                  HIFXSV WMRXIVIWX                 JSVGYVVIRXZEPYI
   ,-2SV2RYQFIV                                                                   ;LIVIEZEMPEFPI
  %YXSQSFMPIWZERWXVYGOWQSXSVG]GPIWXVEMPIVWERHXMXPIHJEVQZILMGPIW½½½
                                                                                                                                                                                      


  ;EXIVGVEJXXVEMPIVWQSXSVWERHVIPEXIHEGGIWWSVMIW)\EQTPIW&SEXWXVEMPIVWQSXSVW§SEXMRKLSQIWTIVWSREP[EXIVGVEJXERH¦WLMRKZIWWIPW½½½
                                                                                                                                                                                      


  %MVGVEJXERHEGGIWWSVMIW½½½
                                                                                                                                                                                      


  3XLIVQEGLMRIV]¦\XYVIWERHIUYMTQIRX I\GPYHMRKJEVQQEGLMRIV]ERHIUYMTQIRX ½½½
                                                                                                                                                                                      


  8SXEPSJ4EVX½½½
  %HHPMRIWXLVSYKL'ST]XLIXSXEPXSPMRI
                                                                                                                                                                                         


  -WEHITVIGMEXMSRWGLIHYPIEZEMPEFPIJSVER]SJXLITVSTIVX]PMWXIHMR4EVX#½½½

     2S

     =IW

  ,EWER]SJXLITVSTIVX]PMWXIHMR4EVXFIIRETTVEMWIHF]ETVSJIWWMSREP[MXLMRXLIPEWX]IEV#½½½

     2S

     =IW
Debtor    Francesca's Holdings Corporation_________________________________________                  Case number (if known) 20-13076________________________________________
          Name
                                       Case 20-13076-BLS                     Doc 225          Filed 12/31/20             Page 22 of 43
 ½
 4EVX     6IEP4VSTIVX]

  (SIWXLIHIFXSVS[RSVPIEWIER]VIEPTVSTIVX]#½½½

     2S+SXS4EVX

     =IW*MPPMRXLIMRJSVQEXMSRFIPS[

  %R]FYMPHMRKSXLIVMQTVSZIHVIEPIWXEXISVPERH[LMGLXLIHIFXSVS[RWSVMR[LMGLXLIHIFXSVLEWERMRXIVIWX½½½
   (IWGVMTXMSRERHPSGEXMSRSJTVSTIVX]                            2EXYVIERHI\XIRXSJ       2IXFSSOZEPYISJ              :EPYEXMSRQIXLSHYWIH      'YVVIRXZEPYISJ
   -RGPYHIWXVIIXEHHVIWWSVSXLIVHIWGVMTXMSRWYGLEW             HIFXSVWMRXIVIWXMR       HIFXSV WMRXIVIWX              JSVGYVVIRXZEPYI          HIFXSVWMRXIVIWX
   %WWIWWSV4EVGIP2YQFIV %42 ERHX]TISJTVSTIVX]              TVSTIVX]                    ;LIVIEZEMPEFPI
    JSVI\EQTPIEGVIEKIJEGXSV][EVILSYWI
   ETEVXQIRXSVS¨GIFYMPHMRK MJEZEMPEFPI

                                                                                                                                                                     

  8SXEPSJ4EVX½½½
  %HHXLIGYVVIRXZEPYISJEPPPMRIWMRUYIWXMSRERHIRXVMIWJVSQER]EHHMXMSREPWLIIXW'ST]XLIXSXEPXSPMRI
                                                                                                                                                                        


  -WEHITVIGMEXMSRWGLIHYPIEZEMPEFPIJSVER]SJXLITVSTIVX]PMWXIHMR4EVX#½½½

     2S

     =IW

  ,EWER]SJXLITVSTIVX]PMWXIHMR4EVXFIIRETTVEMWIHF]ETVSJIWWMSREP[MXLMRXLIPEWX]IEV#½½½

     2S

     =IW

  4EVX       -RXERKMFPIWERHMRXIPPIGXYEPTVSTIVX]

  (SIWXLIHIFXSVLEZIER]MRXIVIWXWMRMRXERKMFPIWSVMRXIPPIGXYEPTVSTIVX]#½½½

     2S+SXS4EVX

     =IW*MPPMRXLIMRJSVQEXMSRFIPS[


   +IRIVEPHIWGVMTXMSR                                                          2IXFSSOZEPYISJ             :EPYEXMSRQIXLSHYWIH       'YVVIRXZEPYISJHIFXSVWMRXIVIWX
                                                                                HIFXSV WMRXIVIWX             JSVGYVVIRXZEPYI
                                                                                 ;LIVIEZEMPEFPI
  4EXIRXWGST]VMKLXWXVEHIQEVOWERHXVEHIWIGVIXW½½½
                                                                                                                                                                        

  -RXIVRIXHSQEMRREQIWERH[IFWMXIW½½½
                                                                                                                                                                        

  0MGIRWIWJVERGLMWIWERHVS]EPXMIW½½½
                                                                                                                                                                        

  'YWXSQIVPMWXWQEMPMRKPMWXWSVSXLIVGSQTMPEXMSRW½½½
                                                                                                                                                                        

  3XLIVMRXERKMFPIWSVMRXIPPIGXYEPTVSTIVX]½½½
                                                                                                                                                                        

  +SSH[MPP½½½
                                                                                                                                                                        
Debtor    Francesca's Holdings Corporation_________________________________________                    Case number (if known) 20-13076________________________________________
          Name
                                      Case 20-13076-BLS                     Doc 225           Filed 12/31/20              Page 23 of 43
 ½
  8SXEPSJ4EVX½½½
  %HHPMRIWXLVSYKL'ST]XLIXSXEPXSPMRI
                                                                                                                                                                         


  (S]SYVPMWXWSVVIGSVHWMRGPYHITIVWSREPP]MHIRXM¦EFPIMRJSVQEXMSRSJGYWXSQIVW EWHI¦RIHMR97'ii % ERH #

     2S

     =IW

  -WXLIVIEREQSVXM^EXMSRSVSXLIVWMQMPEVWGLIHYPIEZEMPEFPIJSVER]SJXLITVSTIVX]PMWXIHMR4EVX#½½½

     2S

     =IW

  ,EWER]SJXLITVSTIVX]PMWXIHMR4EVXFIIRETTVEMWIHF]ETVSJIWWMSREP[MXLMRXLIPEWX]IEV#½½½

     2S

     =IW

  4EVX       %PPSXLIVEWWIXW

  (SIWXLIHIFXSVS[RER]SXLIVEWWIXWXLEXLEZIRSX]IXFIIRVITSVXIHSRXLMWJSVQ#½½½
  -RGPYHIEPPMRXIVIWXWMRI\IGYXSV]GSRXVEGXWERHYRI\TMVIHPIEWIWRSXTVIZMSYWP]VITSVXIHSRXLMWJSVQ

     2S+SXS4EVX

     =IW*MPPMRXLIMRJSVQEXMSRFIPS[


                                                                                                                                           'YVVIRXZEPYISJHIFXSVWMRXIVIWX
  2SXIWVIGIMZEFPI½½½
  (IWGVMTXMSR MRGPYHIREQISJSFPMKSV
                                                                                                                        !   h                                         
                                                                                         
                                                 XSXEPJEGIEQSYRX                            HSYFXJYPSVYRGSPPIGXMFPI
                                                                                              EQSYRX

  8E\VIJYRHWERHYRYWIHRIXSTIVEXMRKPSWWIW 230W ½½½
  (IWGVMTXMSR JSVI\EQTPIJIHIVEPWXEXIPSGEP
         *=2IX3TIVEXMRK0SWW                                                                8E\]IEV                                             

  -RXIVIWXWMRMRWYVERGITSPMGMIWSVERRYMXMIW½½½
         7IIEXXEGLIH7GLIHYPI%&)\LMFMX                                                                                          9RHIXIVQMRIH

  'EYWIWSJEGXMSREKEMRWXXLMVHTEVXMIW [LIXLIVSVRSXEPE[WYMXLEWFIIR¦PIH ½½½
                                                                                                                                                                      

  2EXYVISJ'PEMQ

  %QSYRXVIUYIWXIH

  3XLIVGSRXMRKIRXERHYRPMUYMHEXIHGPEMQWSVGEYWIWSJEGXMSRSJIZIV]REXYVIMRGPYHMRKGSYRXIVGPEMQWSJXLIHIFXSVERHVMKLXWXSWIXSJJGPEMQW½½½
         4EGM¦G8VMEP%XXSVRI]WZW*VERGIWGE W,SPHMRKW'SVTSVEXMSR                                                                 9RORS[R

  2EXYVISJ'PEMQ                     ;IF%(%GPEMQ

  %QSYRXVIUYIWXIH                    9RORS[R

         1E]IV.IRRMIZW*VERGIWGE W,SPHMRKW'SVTSVEXMSR                                                                          9RORS[R

  2EXYVISJ'PEMQ                     %PPIKIHJEMPYVIXSTVSZMHIGYWXSQIV[MXLGEWLFEPERGISJKMJX
                                      GEVH

  %QSYRXVIUYIWXIH                    9RORS[R
Debtor      Francesca's Holdings Corporation_________________________________________                 Case number (if known) 20-13076________________________________________
            Name
                                       Case 20-13076-BLS                       Doc 225            Filed 12/31/20         Page 24 of 43
 ½
          ;SPJ.ERIXZW*VERGIWGE W,SPHMRKW'SVTSVEXMSR                                                                          9RORS[R

     2EXYVISJ'PEMQ                   4IVWSREPMRNYV]

     %QSYRXVIUYIWXIH                  9RORS[R

          %IKIER%TTEVIPZW*VERGIWGE W,SPHMRKW'SVTSVEXMSR                                                                       9RORS[R

     2EXYVISJ'PEMQ                   'SPPIGXMSRW(IQERHJSV4E]QIRX

     %QSYRXVIUYIWXIH                  9RORS[R


          ;LMXI%WLPI]ZW*VERGIWGE W,SPHMRKW'SVTSVEXMSR                                                                        9RORS[R

     2EXYVISJ'PEMQ                   9RWYFWGVMFMRKJVSQIQEMPW

     %QSYRXVIUYIWXIH                  9RORS[R


          )UYEP%GGIWW%GXMSR2IX[SVOZW*VERGIWGE W,SPHMRKW'SVTSVEXMSR                                                          9RORS[R

     2EXYVISJ'PEMQ                   ;IF%(%

     %QSYRXVIUYIWXIH                  9RORS[R

          %(%+VSYT8EQQ];LMXIZW*VERGIWGE W,SPHMRKW'SVTSVEXMSR                                                                9RORS[R

     2EXYVISJ'PEMQ                   %PPIKMRKHVIWWMRKVSSQHMQIRWMSRERH¦\XYVIWRSXETTVSTVMEXI

     %QSYRXVIUYIWXIH                  9RORS[R

          %(%&VEMPPI+MJX'EVHWZW*VERGIWGE W,SPHMRKW'SVTSVEXMSR                                                             9RORS[R

     2EXYVISJ'PEMQ                   %PPIKMRKJEMPYVIXSWIPPKMJXGEVHWXLEXGSRXEMR&VEMPPI

     %QSYRXVIUYIWXIH                  9RORS[R


          %QFIV&YWL3R'EPP7XE¨RKZW*VERGIWGE W,SPHMRKW'SVTSVEXMSR                                                          9RORS[R

     2EXYVISJ'PEMQ                   4IVWSREP-RNYV]

     %QSYRXVIUYIWXIH                  9RORS[R

  8VYWXWIUYMXEFPISVJYXYVIMRXIVIWXWMRTVSTIVX]½½½
                                                                                                                                                                   

  3XLIVTVSTIVX]SJER]OMRHRSXEPVIEH]PMWXIH)\EQTPIW7IEWSRXMGOIXWGSYRXV]GPYFQIQFIVWLMT½½½
                                                                                                                                                                   

  8SXEPSJ4EVX½½½
  %HHPMRIWXLVSYKL'ST]XLIXSXEPXSPMRI
                                                                                                                                                             


  ,EWER]SJXLITVSTIVX]PMWXIHMR4EVXFIIRETTVEMWIHF]ETVSJIWWMSREP[MXLMRXLIPEWX]IEV#½½½

       2S

       =IW
Debtor    Francesca's Holdings Corporation_________________________________________                        Case number (if known) 20-13076________________________________________
          Name
                                          Case 20-13076-BLS                         Doc 225         Filed 12/31/20             Page 25 of 43
 ½
 4EVX        7YQQEV]

     -R4EVXGST]EPPSJXLIXSXEPWJVSQXLIIEVPMIVTEVXWSJXLIJSVQ

   8]TISJTVSTIVX]                                                                  'YVVIRXZEPYISJ              'YVVIRXZEPYISJVIEP
                                                                                     TIVWSREPTVSTIVX]             TVSTIVX]

  'EWLGEWLIUYMZEPIRXWERH¦RERGMEPEWWIXW'ST]PMRI4EVX½½½                  


  (ITSWMXWERHTVITE]QIRXW'ST]PMRI4EVX½½½                                           


  %GGSYRXWVIGIMZEFPI'ST]PMRI4EVX½½½                                               


  -RZIWXQIRXW'ST]PMRI4EVX½½½                                       9RHIXIVQMRIH


  -RZIRXSV]'ST]PMRI4EVX½½½                                                         


  *EVQMRKERH¦WLMRKVIPEXIHEWWIXW'ST]PMRI4EVX½½½                                 


  3¨GIJYVRMXYVI¦\XYVIWERHIUYMTQIRXERHGSPPIGXMFPIW'ST]                                 
  PMRI4EVX½½½

  1EGLMRIV]IUYMTQIRXERHZILMGPIW'ST]PMRI4EVX½½½                                


  6IEPTVSTIVX]'ST]PMRI4EVX½½½                                                                                   
                                                                                                             h

  -RXERKMFPIWERHMRXIPPIGXYEPTVSTIVX]'ST]PMRI4EVX½½½                           


  %PPSXLIVEWWIXW'ST]PMRI4EVX½½½                                       


  8SXEP%HHPMRIWXLVSYKLJSVIEGLGSPYQR½½½                   E                                              F
                                                                                                                                                   


  8SXEPSJEPPTVSTIVX]SR7GLIHYPI%&0MRIWEF!½½½
                                                                                                                                                                  
                          Case 20-13076-BLS    Doc 225            Filed 12/31/20         Page 26 of 43
                                                     Schedule AB73 Exhibit
                                          Interests in Insurance Policies or annuities



                            Line                                          Carrier                    Policy

Property
Property - AOS                            QBE                                                        CFE1370084

Property - NY Only                        QBE                                                        CFE1379266


Casualty
General Liability Includes EBL            Hartford Underwriters Insurance Company                    61 UEN HZ6462

Auto                                      Trumbull Insurance Company                                 61 UEN HZ6462

Umbrella                                  Hartford Casualty Insurance Company                        61 XHU HZ6561

Workers Comp / Employers Liability        Various Hartford Companies                                 61 WB AT0947


FINPRO
Cyber                                     Beazley Insurance Company, Inc.                            W12E45190801

Employment Practices Liability            Beazley Insurance Company, Inc.                            V16C0B190601

Fiduciary Liability                       CNA                                                        596353577

D&O - Primary Layer                       XL Specialty Insurance Co                                  ELU16915020

D&O - 1st Excess                          Allied World National Assurance Company                    0306-8454

D&O - 1st Excess                          Starstone Specialty Insurance Company                      X75006200ASP

D&O - 2nd Excess Side A DIC               ACE American Insurance Company                             DOXG25592815008

D&O - 3rd Excess Side A DIC               National Union Fire Insurance Company of Pittsburgh, PA.   15904499

D&O - 4th Excess Side A DIC               Hudson insurance Company                                   HN03036631

D&O - 5th Excess Side A DIC               Berkley Insurance Company                                  BPRO8052734




In re: Francesca's Holdings Corporation
Case No. 20-13076                                                                                                      Page 1 of 1
                                        Case 20-13076-BLS                       Doc 225        Filed 12/31/20           Page 27 of 43

  *MPPMRXLMWMRJSVQEXMSRXSMHIRXMJ]XLIGEWI

  (IFXSVREQI*VERGIWGE W,SPHMRKW'SVTSVEXMSR

  9RMXIH7XEXIW&EROVYTXG]'SYVXJSVXLI(MWXVMGXSJ(IPE[EVI
                                                                                                                                                     'LIGOMJXLMWMWER
  'EWIRYQFIV
                                                                                                                                                     EQIRHIH¦PMRK


3¨GMEP*SVQ(
7GLIHYPI('VIHMXSVW;LS,EZI'PEMQW7IGYVIHF]4VSTIVX]                                                                                                    12/15


&IEWGSQTPIXIERHEGGYVEXIEWTSWWMFPI

4EVX    0MWX'VIHMXSVW;LS,EZI'PEMQW7IGYVIHF]4VSTIVX]

(SER]GVIHMXSVWLEZIGPEMQWWIGYVIHF]HIFXSV WTVSTIVX]#½½½

   2S'LIGOXLMWFS\ERHWYFQMXTEKISJXLMWJSVQXSXLIGSYVX[MXLHIFXSVDWSXLIVWGLIHYPIW(IFXSVLEWRSXLMRKIPWIXSVITSVXSRXLMWJSVQ

   =IW*MPPMRXLIMRJSVQEXMSRFIPS[

0MWXGVIHMXSVW[LSLEZIWIGYVIHGPEMQW-JEGVIHMXSVLEWQSVIXLERSRIWIGYVIHGPEMQPMWXXLIGVIHMXSV   'SPYQR%                       'SPYQR&
WITEVEXIP]JSVIEGLGPEMQ
                                                                                                             %QSYRXSJ'PEMQ                :EPYISJGSPPEXIVEPXLEX
                                                                                                             (SRSXHIHYGXXLIZEPYISJ     WYTTSVXWXLMWGPEMQ
                                                                                                             GSPPEXIVEP

                                                     (IWGVMFIHIFXSV WTVSTIVX]XLEXMWWYFNIGXXS                     
                                                        XLIPMIR
              8MKIV*MRERGI00'                        %PPEWWIXW[LIVIZIVPSGEXIH[LIXLIVRS[SV
              2;IWXPEOI&PZH7XI            S[RIHERHI\MWXMRKSVLIVIEJXIVEGUYMVIH
              ;IWXPEOI'%                        XSKIXLIV[MXLEPPTVSHYGXWERHTVSGIIHW
                                                        XLIVISJ
           (EXIHIFX[EWMRGYVVIH#
                                               (IWGVMFIXLIPMIR

           0EWXHMKMXWSJEGGSYRXRYQFIV
                                                    -WXLIGVIHMXSVERMRWMHIVSVVIPEXIHTEVX]#
                                                           2S
           (SQYPXMTPIGVIHMXSVWLEZIERMRXIVIWX
           MRXLIWEQITVSTIVX]#                           =IW
               2S
                                                        -WER]SRIIPWIPMEFPISRXLMWGPEMQ#
               =IW7TIGMJ]IEGLGVIHMXSVMRGPYHMRK       2S

          XLMWGVIHMXSVERHMXWVIPEXMZITVMSVMX]        =IW*MPPSYX7GLIHYPI,'SHIFXSVW 3¨GMEP

                                                       *SVQ,
                                                        %WSJXLITIXMXMSR¦PMRKHEXIXLIGPEMQMW
                                                        'LIGOEPPXLEXETTP]
                                                             'SRXMRKIRX

                                                             9RPMUYMHEXIH

                                                             (MWTYXIH
Debtor     Francesca's Holdings Corporation_________________________________________                      Case number (if known) 20-13076________________________________________
           Name
                                          Case 20-13076-BLS                        Doc 225        Filed 12/31/20             Page 28 of 43
 ½

                                                        (IWGVMFIHIFXSV WTVSTIVX]XLEXMWWYFNIGXXS                        
                                                           XLIPMIR
                  8MKIV*MRERGI00'                       %PPEWWIXW[LIVIZIVPSGEXIH[LIXLIVRS[SV
                  2;IWXPEOI&PZH7XI           S[RIHERHI\MWXMRKSVLIVIEJXIVEGUYMVIH
                  ;IWXPEOI'%                       XSKIXLIV[MXLEPPTVSHYGXWERHTVSGIIHW
                                                           XLIVISJ
             (EXIHIFX[EWMRGYVVIH#
                                                  (IWGVMFIXLIPMIR

             0EWXHMKMXWSJEGGSYRXRYQFIV
                                                       -WXLIGVIHMXSVERMRWMHIVSVVIPEXIHTEVX]#
                                                              2S
             (SQYPXMTPIGVIHMXSVWLEZIERMRXIVIWX
             MRXLIWEQITVSTIVX]#                            =IW
                  2S
                                                           -WER]SRIIPWIPMEFPISRXLMWGPEMQ#
                  =IW7TIGMJ]IEGLGVIHMXSVMRGPYHMRK       2S

            XLMWGVIHMXSVERHMXWVIPEXMZITVMSVMX]         =IW*MPPSYX7GLIHYPI,'SHIFXSVW 3¨GMEP

                                                          *SVQ,
                                                           %WSJXLITIXMXMSR¦PMRKHEXIXLIGPEMQMW
                                                           'LIGOEPPXLEXETTP]
                                                                'SRXMRKIRX

                                                                9RPMUYMHEXIH

                                                                (MWTYXIH


                                                        (IWGVMFIHIFXSV WTVSTIVX]XLEXMWWYFNIGXXS                                
                                                           XLIPMIR
                  .41SVKER'LEWI&ERO2%                %PPEWWIXW[LIVIZIVPSGEXIH[LIXLIVRS[SV
                  7(IEVFSVR*PSSV00           S[RIHERHI\MWXMRKSVLIVIEJXIVEGUYMVIH
                                                       XSKIXLIV[MXLEPPTVSHYGXWERHTVSGIIHW
                  'LMGEKS-0                        XLIVISJ

             (EXIHIFX[EWMRGYVVIH#                       (IWGVMFIXLIPMIR


             0EWXHMKMXWSJEGGSYRXRYQFIV               -WXLIGVIHMXSVERMRWMHIVSVVIPEXIHTEVX]#
                                                              2S

             (SQYPXMTPIGVIHMXSVWLEZIERMRXIVIWX           =IW
             MRXLIWEQITVSTIVX]#
                                                           -WER]SRIIPWIPMEFPISRXLMWGPEMQ#
                  2S
                                                              2S
                  =IW7TIGMJ]IEGLGVIHMXSVMRGPYHMRK
                                                              =IW*MPPSYX7GLIHYPI,'SHIFXSVW 3¨GMEP
            XLMWGVIHMXSVERHMXWVIPEXMZITVMSVMX]
                                                          *SVQ,
                                                           %WSJXLITIXMXMSR¦PMRKHEXIXLIGPEMQMW
                                                           'LIGOEPPXLEXETTP]
                                                                'SRXMRKIRX

                                                                9RPMUYMHEXIH

                                                                (MWTYXIH


  8SXEPSJXLIHSPPEVEQSYRXWJVSQ4EVX'SPYQR%MRGPYHMRKXLIEQSYRXWJVSQXLI%HHMXMSREP                                     
  4EKIMJER]½½½
                                    Case 20-13076-BLS                       Doc 225             Filed 12/31/20             Page 29 of 43

  *MPPMRXLMWMRJSVQEXMSRXSMHIRXMJ]XLIGEWI

  (IFXSVREQI*VERGIWGE W,SPHMRKW'SVTSVEXMSR

  9RMXIH7XEXIW&EROVYTXG]'SYVXJSVXLI(MWXVMGXSJ(IPE[EVI
                                                                                                                                                               'LIGOMJXLMWMWER
  'EWIRYQFIV
                                                                                                                                                               EQIRHIH¦PMRK


3¨GMEP*SVQ)*
7GLIHYPI)*'VIHMXSVW;LS,EZI9RWIGYVIH'PEMQW                                                                                                                         12/15


&IEWGSQTPIXIERHEGGYVEXIEWTSWWMFPI9WI4EVXJSVGVIHMXSVW[MXL46-36-8=YRWIGYVIHGPEMQWERH4EVXJSVGVIHMXSVW[MXL23246-36-8=YRWIGYVIHGPEMQW0MWX
XLISXLIVTEVX]XSER]I\IGYXSV]GSRXVEGXWSVYRI\TMVIHPIEWIWXLEXGSYPHVIWYPXMREGPEMQ%PWSPMWXI\IGYXSV]GSRXVEGXWSR7GLIHYPI%&%WWIXW6IEPERH4IVWSREP
4VSTIVX] 3¨GMEP*SVQ%& ERHSR7GLIHYPI+)\IGYXSV]'SRXVEGXWERH9RI\TMVIH0IEWIW 3¨GMEP*SVQ+ 2YQFIVXLIIRXVMIWMR4EVXWERHMRXLIFS\IW
SRXLIPIJX-JQSVIWTEGIMWRIIHIHJSV4EVXSV4EVX¦PPSYXERHEXXEGLXLI%HHMXMSREP4EKISJXLEX4EVXMRGPYHIHMRXLMWJSVQ

4EVX   0MWX%PP'VIHMXSVW[MXL46-36-8=9RWIGYVIH'PEMQW

(SER]GVIHMXSVWLEZITVMSVMX]YRWIGYVIHGPEMQW# 7II97'i ½½½

   2S+SXS4EVX

   =IW+SXSPMRI

0MWXMREPTLEFIXMGEPSVHIVEPPGVIHMXSVW[LSLEZIYRWIGYVIHGPEMQWXLEXEVIIRXMXPIHXSTVMSVMX]MR[LSPISVMRTEVX-JXLIHIFXSVLEWQSVIXLERGVIHMXSVW[MXLTVMSVMX]YRWIGYVIH
GPEMQW¦PPSYXERHEXXEGLXLI%HHMXMSREP4EKISJ4EVX½½½

                                                                                                                              8SXEPGPEMQ                    4VMSVMX]EQSYRX

                                                                      %WSJXLITIXMXMSR¦PMRKHEXIXLIGPEMQMW                                                          
                                                                         'LIGOEPPXLEXETTP]
                                                                              'SRXMRKIRX
          (EXISVHEXIWHIFX[EWMRGYVVIH                                     9RPMUYMHEXIH

                                                                              (MWTYXIH
          0EWXHMKMXWSJEGGSYRXRYQFIV
                                                                         &EWMWJSVXLIGPEMQ

          7TIGMJ]'SHIWYFWIGXMSRSJ46-36-8=YRWIGYVIH
          GPEMQ                                                         -WXLIGPEMQWYFNIGXXSSJJWIX#
          97'i E  ½½                                            2S

                                                                             =IW
Debtor   Francesca's Holdings Corporation_________________________________________                       Case number (if known) 20-13076________________________________________
         Name
                                       Case 20-13076-BLS                       Doc 225            Filed 12/31/20                 Page 30 of 43
 ½
 4EVX    0MWX%PP'VIHMXSVW[MXL23246-36-8=9RWIGYVIH'PEMQW

  0MWXMREPTLEFIXMGEPSVHIVEPPSJXLIGVIHMXSVW[MXLRSRTVMSVMX]YRWIGYVIHGPEMQW-JXLIHIFXSVLEWQSVIXLERGVIHMXSVW[MXLRSRTVMSVMX]YRWIGYVIHGPEMQW¦PPSYXERHEXXEGLXLI
  %HHMXMSREP4EKISJ4EVX½½½

                                                                                                                                                                  %QSYRXSJGPEMQ

                                                                                            %WSJXLITIXMXMSR¦PMRKHEXIXLIGPEMQMW                      9RPMUYMHEXIH
                                                                                               'LIGOEPPXLEXETTP]
                'S\0IELERH4IVV](7LEYRXE'EWI2S
                                                                                                   'SRXMRKIRX
            (EXISVHEXIWHIFX[EWMRGYVVIH                                                        9RPMUYMHEXIH
            :EVMSYW
                                                                                                   (MWTYXIH

                                                                                               &EWMWJSVXLIGPEMQ
                                                                                               'SRXMRKIRX0MXMKEXMSR0MEFMPMX]

                                                                                               -WXLIGPEMQWYFNIGXXSSJJWIX#
                                                                                                  2S

                                                                                                  =IW

                                                                                            %WSJXLITIXMXMSR¦PMRKHEXIXLIGPEMQMW                      9RPMUYMHEXIH
                                                                                               'LIGOEPPXLEXETTP]
                +SJJ'LIV]P'EWI2S':
                                                                                                   'SRXMRKIRX
            (EXISVHEXIWHIFX[EWMRGYVVIH                                                        9RPMUYMHEXIH
            :EVMSYW
                                                                                                   (MWTYXIH

                                                                                               &EWMWJSVXLIGPEMQ
                                                                                               'SRXMRKIRX0MXMKEXMSR0MEFMPMX]

                                                                                               -WXLIGPEMQWYFNIGXXSSJJWIX#
                                                                                                  2S

                                                                                                  =IW

                                                                                            %WSJXLITIXMXMSR¦PMRKHEXIXLIGPEMQMW                      9RPMUYMHEXIH
                                                                                               'LIGOEPPXLEXETTP]
                3YIPPIXXI8E]PSV))3''LEVKI2S&*)4%'LEVKI
                                                                                                   'SRXMRKIRX
                2S)
                                                                                                   9RPMUYMHEXIH
            (EXISVHEXIWHIFX[EWMRGYVVIH
            :EVMSYW                                                                                (MWTYXIH

                                                                                               &EWMWJSVXLIGPEMQ
                                                                                               'SRXMRKIRX0MXMKEXMSR0MEFMPMX]

                                                                                               -WXLIGPEMQWYFNIGXXSSJJWIX#
                                                                                                  2S

                                                                                                  =IW
Debtor      Francesca's Holdings Corporation_________________________________________                   Case number (if known) 20-13076________________________________________
            Name
                                          Case 20-13076-BLS                  Doc 225           Filed 12/31/20                 Page 31 of 43
 ½
                                                                                         %WSJXLITIXMXMSR¦PMRKHEXIXLIGPEMQMW                     9RPMUYMHEXIH
                                                                                            'LIGOEPPXLEXETTP]
                   4VYPIPPS(ERMIPPI'EWI2SGZ
                                                                                                 'SRXMRKIRX
              (EXISVHEXIWHIFX[EWMRGYVVIH                                                    9RPMUYMHEXIH
              :EVMSYW
                                                                                                 (MWTYXIH

                                                                                            &EWMWJSVXLIGPEMQ
                                                                                            'SRXMRKIRX0MXMKEXMSR0MEFMPMX]

                                                                                            -WXLIGPEMQWYFNIGXXSSJJWIX#
                                                                                                2S

                                                                                                =IW

                                                                                         %WSJXLITIXMXMSR¦PMRKHEXIXLIGPEMQMW                     9RPMUYMHEXIH
                                                                                            'LIGOEPPXLEXETTP]
                   ;LMXPSGO1EV]4EXVMGME'EWI2S'9432'
                                                                                                 'SRXMRKIRX
              (EXISVHEXIWHIFX[EWMRGYVVIH                                                    9RPMUYMHEXIH
              :EVMSYW
                                                                                                 (MWTYXIH

                                                                                            &EWMWJSVXLIGPEMQ
                                                                                            'SRXMRKIRX0MXMKEXMSR0MEFMPMX]

                                                                                            -WXLIGPEMQWYFNIGXXSSJJWIX#
                                                                                                2S

                                                                                                =IW

                                                                                         %WSJXLITIXMXMSR¦PMRKHEXIXLIGPEMQMW                     9RPMUYMHEXIH
                                                                                            'LIGOEPPXLEXETTP]
                   ;]RRI/IPP]'MZMP%GXMSR2SGZ0=
                                                                                                 'SRXMRKIRX
              (EXISVHEXIWHIFX[EWMRGYVVIH                                                    9RPMUYMHEXIH
              :EVMSYW
                                                                                                 (MWTYXIH

                                                                                            &EWMWJSVXLIGPEMQ
                                                                                            'SRXMRKIRX0MXMKEXMSR0MEFMPMX]

                                                                                            -WXLIGPEMQWYFNIGXXSSJJWIX#
                                                                                                2S

                                                                                                =IW

  4EVX     0MWX3XLIVWXS&I2SXM¦IH%FSYX9RWIGYVIH'PEMQW

  0MWXMREPTLEFIXMGEPSVHIVER]SXLIVW[LSQYWXFIRSXM¦IHJSVGPEMQWPMWXIHMR4EVXWERH)\EQTPIWSJIRXMXMIWXLEXQE]FIPMWXIHEVIGSPPIGXMSREKIRGMIWEWWMKRIIWSJGPEMQW
  PMWXIHEFSZIERHEXXSVRI]WJSVYRWIGYVIHGVIHMXSVW½½½

  -JRSSXLIVWRIIHXSFIRSXM¦IHJSVXLIHIFXWPMWXIHMR4EVXWERHHSRSX¦PPSYXSVWYFQMXXLMWTEKI-JEHHMXMSREPTEKIWEVIRIIHIHGST]XLIRI\XTEKI
     2EQIERHQEMPMRKEHHVIWW                                                                   3R[LMGLPMRIMR4EVXSV4EVXMWXLIVIPEXIH              0EWXHMKMXWSJ
                                                                                                GVIHMXSV MJER] PMWXIH#                                     EGGSYRXRYQFIVMJER]

                                                                                           0MRI



                                                                                                      2SXPMWXIH)\TPEMR
Debtor   Francesca's Holdings Corporation_________________________________________       Case number (if known) 20-13076________________________________________
         Name
                                    Case 20-13076-BLS                      Doc 225   Filed 12/31/20         Page 32 of 43
 ½
 4EVX   8SXEP%QSYRXWSJXLI4VMSVMX]ERH2SRTVMSVMX]9RWIGYVIH'PEMQW

  %HHXLIEQSYRXWSJTVMSVMX]ERHRSRTVMSVMX]YRWIGYVIHGPEMQW½½½
                                                                                                                             8SXEPSJGPEMQEQSYRXW

  E8SXEPGPEMQWJVSQ4EVX                                                                                       E                                  

  F8SXEPGPEMQWJVSQ4EVX                                                                                       F   9RPMUYMHEXIH

  G8SXEPSJ4EVXWERH                                                                                         G
                                                                                                                                                         
  0MRIWEF!G
                                    Case 20-13076-BLS                   Doc 225           Filed 12/31/20             Page 33 of 43

  *MPPMRXLMWMRJSVQEXMSRXSMHIRXMJ]XLIGEWI

  (IFXSVREQI*VERGIWGE W,SPHMRKW'SVTSVEXMSR

  9RMXIH7XEXIW&EROVYTXG]'SYVXJSVXLI(MWXVMGXSJ(IPE[EVI
                                                                                                                                                      'LIGOMJXLMWMWER
  'EWIRYQFIV
                                                                                                                                                      EQIRHIH¦PMRK


3¨GMEP*SVQ+
7GLIHYPI+)\IGYXSV]'SRXVEGXWERH9RI\TMVIH0IEWIW                                                                                                            12/15


&IEWGSQTPIXIERHEGGYVEXIEWTSWWMFPI-JQSVIWTEGIMWRIIHIHGST]ERHEXXEGLXLIEHHMXMSREPTEKIRYQFIVMRKXLIIRXVMIWGSRWIGYXMZIP]

7GLIHYPI+    )\IGYXSV]'SRXVEGXWERH9RI\TMVIH0IEWIW

(SIWXLIHIFXSVLEZIER]I\IGYXSV]GSRXVEGXWSVYRI\TMVIHPIEWIW#½½½

   2S'LIGOXLMWFS\ERH¦PIXLMWJSVQ[MXLXLIGSYVX[MXLXLIHIFXSVWSXLIVWGLIHYPIW8LIVIMWRSXLMRKIPWIXSVITSVXSRXLMWJSVQ

   =IW*MPPMREPPSJXLIMRJSVQEXMSRFIPS[IZIRMJXLIGSRXVEGXWSVPIEWIWEVIPMWXIHSR7GLIHYPI%&%WWIXW6IEPERH4IVWSREP4VSTIVX] 3¨GMEP*SVQ%& 


 0MWXEPPGSRXVEGXWERHYRI\TMVIHPIEWIW½½½                                         7XEXIXLIREQIERHQEMPMRKEHHVIWWJSVEPPSXLIVTEVXMIW[MXL[LSQXLIHIFXSV
                                                                                          LEWERI\IGYXSV]GSRXVEGXSVYRI\TMVIHPIEWI

     7XEXI[LEXXLIGSRXVEGX        2SR6IWMHIRXMEP6IEP4VSTIVX]0IEWI4EGM¦G
        SVPIEWIMWJSVERHXLI        4PEGI7IEXXPI;%                                 14,4EGM¦G4PEGI00'
        REXYVISJXLIHIFXSVW                                                             4IRRW]PZERME%ZIRYI2;
        MRXIVIWX                                                                           XL*PSSV
        7XEXIXLIXIVQ                 %GXMZI                                              GS1EHMWSR1EVUYXXI
        VIQEMRMRK                                                                          ;EWLMRKXSR('
        0MWXXLIGSRXVEGXRYQFIV
        SJER]KSZIVRQIRX
        GSRXVEGX

     7XEXI[LEXXLIGSRXVEGX        7XEXIQIRXSJ;SVOJSV%HZMWSV]7IVZMGIW
        SVPIEWIMWJSVERHXLI                                                            +VERX8LSVRXSR004
        REXYVISJXLIHIFXSVW                                                             %XXR/IMXL/PIQS[MXW
        MRXIVIWX                                                                           71I]IVW6H
        7XEXIXLIXIVQ                 %GXMZI                                              7YMXI
        VIQEMRMRK                                                                          :MPPE4EVO-0
        0MWXXLIGSRXVEGXRYQFIV
        SJER]KSZIVRQIRX
        GSRXVEGX

     7XEXI[LEXXLIGSRXVEGX        ;EVIWLSYWI 7XSVEKI%KVIIQIRX*SV
        SVPIEWIMWJSVERHXLI        'YWXSQIV3[RIH4VSHYGX                              +VERHERH&IRIHMGXW-RG
        REXYVISJXLIHIFXSVW
        MRXIVIWX
        7XEXIXLIXIVQ                 %GXMZI
        VIQEMRMRK
        0MWXXLIGSRXVEGXRYQFIV
        SJER]KSZIVRQIRX
        GSRXVEGX
Debtor     Francesca's Holdings Corporation_________________________________________        Case number (if known) 20-13076________________________________________
           Name
                                        Case 20-13076-BLS                 Doc 225      Filed 12/31/20           Page 34 of 43
 ½
          7XEXI[LEXXLIGSRXVEGX     7MKREXYVI%YXLSVMX]%KVIIQIRX
             SVPIEWIMWJSVERHXLI                                                   2EXMSREP4VSNIGX1EREKIQIRX-RG
             REXYVISJXLIHIFXSVW                                                    %XXR/EP1EPMO
             MRXIVIWX
             7XEXIXLIXIVQ              %GXMZI
             VIQEMRMRK
             0MWXXLIGSRXVEGXRYQFIV
             SJER]KSZIVRQIRX
             GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     'SRWYPXMRK%KVIIQIRX
             SVPIEWIMWJSVERHXLI                                                   -'600'
             REXYVISJXLIHIFXSVW                                                    %XXR.SLR7SVIRWIR'33
             MRXIVIWX                                                                  1EMR%ZIRYI
             7XEXIXLIXIVQ              %GXMZI                                        2SV[EPO'8
             VIQEMRMRK
             0MWXXLIGSRXVEGXRYQFIV
             SJER]KSZIVRQIRX
             GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     1YXYEP2SR(MWGPSWYVIERH'SR¦HIRXMEPMX]
             SVPIEWIMWJSVERHXLI     %KVIIQIRX                                     %+6IEP)WXEXI4EVXRIVW
             REXYVISJXLIHIFXSVW                                                    %XXR)QMPMS%QIRHSPE'S4VIWMHIRX
             MRXIVIWX                                                                  &VSEH,SPPS[6H
             7XEXIXLIXIVQ              %GXMZI                                        1IPZMPPI2=
             VIQEMRMRK
             0MWXXLIGSRXVEGXRYQFIV
             SJER]KSZIVRQIRX
             GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     +IRIVEP-RHIQRMX]%KVIIQIRX
             SVPIEWIMWJSVERHXLI                                                   3RI&IEGSR7YVIX]+VSYT
             REXYVISJXLIHIFXSVW
             MRXIVIWX
             7XEXIXLIXIVQ              %GXMZI
             VIQEMRMRK
             0MWXXLIGSRXVEGXRYQFIV
             SJER]KSZIVRQIRX
             GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     )RKEKIQIRXSJ6MGLEVHW0E]XSR *MRKIV4%
             SVPIEWIMWJSVERHXLI                                                   6MGLEVHW0E]XSR *MRKIV4%
             REXYVISJXLIHIFXSVW                                                    %XXR.EWSR11EHVSR'SYRWIP
             MRXIVIWX
             7XEXIXLIXIVQ              %GXMZI
             VIQEMRMRK
             0MWXXLIGSRXVEGXRYQFIV
             SJER]KSZIVRQIRX
             GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     3VHIVJSV<&607IVZMGIW
             SVPIEWIMWJSVERHXLI                                                   :MRXEKI*MPMRKW%(MZMWMSRSJ462I[W[MVI
             REXYVISJXLIHIFXSVW
             MRXIVIWX
             7XEXIXLIXIVQ              %GXMZI
             VIQEMRMRK
             0MWXXLIGSRXVEGXRYQFIV
             SJER]KSZIVRQIRX
             GSRXVEGX
Debtor      Francesca's Holdings Corporation_________________________________________        Case number (if known) 20-13076________________________________________
            Name
                                         Case 20-13076-BLS                Doc 225       Filed 12/31/20           Page 35 of 43
 ½
          7XEXI[LEXXLIGSRXVEGX     3VHIVJSV<&607IVZMGIW
              SVPIEWIMWJSVERHXLI                                                   8LI:MRXEKI+VSYT%(MZMWMSRSJ462I[W[MVI
              REXYVISJXLIHIFXSVW                                                    ,YHWSR7XVIIX
              MRXIVIWX                                                                  7YMXI
              7XEXIXLIXIVQ              %GXMZI                                        2I[=SVO2=
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     7IVZMGI8IVQWERH'SRHMXMSRW
              SVPIEWIMWJSVERHXLI                                                   2EVZEV-RG
              REXYVISJXLIHIFXSVW                                                    %XXR0SR8IRER
              MRXIVIWX                                                                  &E]LMPP(V
              7XEXIXLIXIVQ              %GXMZI                                        7ER&VYRS'%
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     8IGLRSPSK]*VEQI[SVO%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   1ERLEXXER%WWSGMEXIW-RG
              REXYVISJXLIHIFXSVW                                                    %XXR&V]ER/7GLQMXX&VYGI76MGLEVHW
              MRXIVIWX                                                                  ;MRH]6MHKI4EVO[E]
              7XEXIXLIXIVQ              %GXMZI                                        8IRXL*PSSV
              VIQEMRMRK                                                                 %XPERXE+%
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     3VHIV*SVQ
              SVPIEWIMWJSVERHXLI                                                   2EZI\+PSFEP-RG
              REXYVISJXLIHIFXSVW                                                    %XXR7LSR'6EQI]
              MRXIVIWX                                                                  1IEHS[W6SEH
              7XEXIXLIXIVQ              %GXMZI                                        7YMXI
              VIQEMRMRK                                                                 0EOI3W[IKS36
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     7IVZMGI%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   0MGIRWI0SKM\
              REXYVISJXLIHIFXSVW                                                    +VERH7X
              MRXIVIWX                                                                  7YMXI
              7XEXIXLIXIVQ              %GXMZI                                        ;LMXI4PEMRW2=
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     %TTPMGEXMSRERH7IVZMGI%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   0I\MW2I\MW6MWO7SPYXMSRW*0-RG
              REXYVISJXLIHIFXSVW                                                    %PHIVQER(VMZI
              MRXIVIWX                                                                  %PTLEVIXXE+%
              7XEXIXLIXIVQ              %GXMZI
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX
Debtor      Francesca's Holdings Corporation_________________________________________       Case number (if known) 20-13076________________________________________
            Name
                                         Case 20-13076-BLS                 Doc 225      Filed 12/31/20          Page 36 of 43
 ½
          7XEXI[LEXXLIGSRXVEGX     'YWXSQIV'SR¦VQEXMSR
              SVPIEWIMWJSVERHXLI                                                   1MQIGEWX2SVXL%QIVMGE-RG
              REXYVISJXLIHIFXSVW                                                    7TVMRK7XVIIX
              MRXIVIWX                                                                  0I\MRKXSR1%
              7XEXIXLIXIVQ              %GXMZI
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     'YWXSQIV%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   0YGIVRI\
              REXYVISJXLIHIFXSVW                                                    %XXR%GGSYRXMRK
              MRXIVIWX                                                                  ;MRHGVIWX
              7XEXIXLIXIVQ              %GXMZI                                        7YMXI
              VIQEMRMRK                                                                 4PERS8<
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     7XE¨RK7IVZMGIWERH'SRXVEGXXS,MVI
              SVPIEWIMWJSVERHXLI     %KVIIQIRX                                     0/.SVHER,SYWXSR00'
              REXYVISJXLIHIFXSVW                                                    %XXR0MRHE/.SVHER
              MRXIVIWX                                                                  /EX]*VII[E]
              7XEXIXLIXIVQ              %GXMZI                                        7YMXI
              VIQEMRMRK                                                                 ,SYWXSR8<
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     0IXXIVERH)RKEKIQIRX0IXXIV%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   0MXXPIV1IRHIPWSR4'
              REXYVISJXLIHIFXSVW                                                    %XXR7YWER%4;SSHLSYWI
              MRXIVIWX                                                                  'EPMJSVRME7XVIIX
              7XEXIXLIXIVQ              %GXMZI                                        XL*PSSV
              VIQEMRMRK                                                                 7ER*VERGMWGS'%
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     )RH9WIV%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   1MGVS7XVEXIK]
              REXYVISJXLIHIFXSVW                                                    %XXR4IHVS'LEZIW
              MRXIVIWX                                                                  8S[IVW'VIWGIRX4PE^E
              7XEXIXLIXIVQ              %GXMZI                                        8]WSR'SVRIV:%
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     7SPYXMSR3VHIV*SVQ1EWXIV7IVZMGI
              SVPIEWIMWJSVERHXLI     %KVIIQIRX                                     1SXYW00'
              REXYVISJXLIHIFXSVW                                                    %XXR8MQ&VS[R
              MRXIVIWX                                                                  8[S*MRERGMEP'IRXIV
              7XEXIXLIXIVQ              %GXMZI                                        7SYXL7XVIIX
              VIQEMRMRK                                                                 &SWXSR1%
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX
Debtor      Francesca's Holdings Corporation_________________________________________        Case number (if known) 20-13076________________________________________
            Name
                                         Case 20-13076-BLS                Doc 225       Filed 12/31/20          Page 37 of 43
 ½
          7XEXI[LEXXLIGSRXVEGX     0IXXIV%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   0MXXPIV1IRHIPWSR4'
              REXYVISJXLIHIFXSVW                                                    %XXR7YWER%4;SSHLSYWI
              MRXIVIWX                                                                  'EPMJSVRME7XVIIX
              7XEXIXLIXIVQ              %GXMZI                                        XL*PSSV
              VIQEMRMRK                                                                 7ER*VERGMWGS'%
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     7IVZMGI%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   2EXMSREP4VSNIGX1EREKIQIRX-RG
              REXYVISJXLIHIFXSVW                                                    %XXR;MPMEQ)VMGWSR
              MRXIVIWX                                                                  *EFVMGEXSV(VMZI
              7XEXIXLIXIVQ              %GXMZI                                        *IRXSR13
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     'PMIRX7IVZMGIW%KVIIQIRX7IGSRH%QIRHQIRX
              SVPIEWIMWJSVERHXLI                                                   1EVWL97%-RG
              REXYVISJXLIHIFXSVW                                                    %XXR/IMXL;VMKLX
              MRXIVIWX                                                                  43&S\
              7XEXIXLIXIVQ              %GXMZI                                        (EPPEW8<
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     1EWXIV7IVZMGI%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   /SRMGE1MRSPXE4VIQMIV*MRERGI
              REXYVISJXLIHIFXSVW
              MRXIVIWX
              7XEXIXLIXIVQ              %GXMZI
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     2SR(MWGPSWYVIERH'SR¦HIRXMEPMX]%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   0SKMG-RJSVQEXMSR7]WXIQW-RG
              REXYVISJXLIHIFXSVW                                                    %XXR6EGLIP7SJJIV
              MRXIVIWX                                                                  %QIVMGER&PZH;
              7XEXIXLIXIVQ              %GXMZI                                        7YMXI
              VIQEMRMRK                                                                 &PSSQMRKXSR12
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     &SPH'LEX'SRXVEGX%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   0SK1I-R-RG
              REXYVISJXLIHIFXSVW                                                    7YQQIV7XVIIX
              MRXIVIWX                                                                  &SWXSR1%
              7XEXIXLIXIVQ              %GXMZI
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX
Debtor      Francesca's Holdings Corporation_________________________________________        Case number (if known) 20-13076________________________________________
            Name
                                         Case 20-13076-BLS                   Doc 225    Filed 12/31/20          Page 38 of 43
 ½
          7XEXI[LEXXLIGSRXVEGX     'YWXSQIV%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   0YGIVRI\
              REXYVISJXLIHIFXSVW                                                    %XXR%GGSYRXMRK
              MRXIVIWX                                                                  ;MRHGVIWX
              7XEXIXLIXIVQ              %GXMZI                                        7YMXI
              VIQEMRMRK                                                                 4PERS8<
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     6IRI[EP%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   0SK1I-R-RG
              REXYVISJXLIHIFXSVW                                                    %XXR)QMP]'SPSRE
              MRXIVIWX                                                                  7YQQIV7X
              7XEXIXLIXIVQ              %GXMZI                                        &SWXSR1%
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     8LMVH%QIRHQIRXXS7IVZMGI%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   1Y^EO00'HFE1SSH1IHME
              REXYVISJXLIHIFXSVW                                                    %XXR.IRRMJIV6MGLEVHWSR
              MRXIVIWX
              7XEXIXLIXIVQ              %GXMZI
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     (MKMXEP1EWXIV7IVZMGI%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   1ETT(MKMXEP9700'
              REXYVISJXLIHIFXSVW                                                    %XXR7XIZIR;EVVIR
              MRXIVIWX                                                                  2SFIP(VMZI
              7XEXIXLIXIVQ              %GXMZI                                        7YMXI
              VIQEMRMRK                                                                 7ER(MIKS'%
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     (MKMXEP7XEXIQIRXSJ;SVO
              SVPIEWIMWJSVERHXLI                                                   1ETT(MKMXEP9700'
              REXYVISJXLIHIFXSVW                                                    2SFIP(VMZI
              MRXIVIWX                                                                  7YMXI
              7XEXIXLIXIVQ              %GXMZI                                        7ER(MIKS'%
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     -QTPIQIRXEXMSR7IVZMGIW7XEXIQIRXSJ;SVO
              SVPIEWIMWJSVERHXLI                                                   1ERLEXXER%WWSGMEXIW-RG
              REXYVISJXLIHIFXSVW                                                    %XXR.SR0MFIVQER
              MRXIVIWX                                                                  ;MRH]6MHKI4O[]
              7XEXIXLIXIVQ              %GXMZI                                        7YMXI
              VIQEMRMRK                                                                 %XPERXE+%
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX
Debtor      Francesca's Holdings Corporation_________________________________________        Case number (if known) 20-13076________________________________________
            Name
                                         Case 20-13076-BLS                 Doc 225      Filed 12/31/20           Page 39 of 43
 ½
          7XEXI[LEXXLIGSRXVEGX     1EWXIV7IVZMGI%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   2EZI\+PSFEP-RG
              REXYVISJXLIHIFXSVW                                                    %XXR7LSR'6EQI]
              MRXIVIWX                                                                  1IEHS[W6SEH
              7XEXIXLIXIVQ              %GXMZI                                        7YMXI
              VIQEMRMRK                                                                 0EOI3W[IKS36
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     8LMVH4EVX]4YVGLEWI%HHIRHYQ4VSHYGX
              SVPIEWIMWJSVERHXLI     8IVQWERH'SRHMXMSRW                          1ERLEXXER%WWSGMEXIW-RG
              REXYVISJXLIHIFXSVW                                                    ;MRH]6MHKI4O[]
              MRXIVIWX                                                                  8IRXL*PSSV
              7XEXIXLIXIVQ              %GXMZI                                        %XPERXE+%
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     )RH9WIV%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   1MGVS7XVEXIK]
              REXYVISJXLIHIFXSVW                                                    %XXR4IHVS'LEZIW
              MRXIVIWX                                                                  8S[IVW'VIWGIRX4PE^E
              7XEXIXLIXIVQ              %GXMZI                                        8]WSRW'SVRIV:%
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     7XE¨RK7IVZMGIWERH'SRXVEGXXS,MVI
              SVPIEWIMWJSVERHXLI     %KVIIQIRX                                     0/.SVHER %WWSGMEXIW
              REXYVISJXLIHIFXSVW                                                    %XXR0IWPMI.SVHER
              MRXIVIWX                                                                  /EX]*VII[E]
              7XEXIXLIXIVQ              %GXMZI                                        7YMXI
              VIQEMRMRK                                                                 ,SYWXSR8<
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     %HHIRHYQERH%QIRHQIRXXSXLI1SRI]
              SVPIEWIMWJSVERHXLI     2IX[SVO7IVZMGIW%KVIIQIRX                    1SRI]2IX[SVO*MRERGMEP00'
              REXYVISJXLIHIFXSVW                                                    %XXR8EP'PEVO
              MRXIVIWX
              7XEXIXLIXIVQ              %GXMZI
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     'SRXVEGX3VHIV-RJSVQEXMSR
              SVPIEWIMWJSVERHXLI                                                   0MROIHMR
              REXYVISJXLIHIFXSVW                                                    %XXR1EVWLME)WGSFEV)VMG.IROMRW
              MRXIVIWX                                                                  ;1EYHI%ZI
              7XEXIXLIXIVQ              %GXMZI                                        7YRR]ZEPI'%
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX
Debtor      Francesca's Holdings Corporation_________________________________________        Case number (if known) 20-13076________________________________________
            Name
                                         Case 20-13076-BLS                Doc 225       Filed 12/31/20           Page 40 of 43
 ½
          7XEXI[LEXXLIGSRXVEGX     7IVZMGI4EGOEKI3VHIV
              SVPIEWIMWJSVERHXLI                                                   /MFS7SJX[EVI-RG
              REXYVISJXLIHIFXSVW                                                    %XXR6]ER,EVVMW+IRIVEP'SYRWIP
              MRXIVIWX
              7XEXIXLIXIVQ              %GXMZI
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     %QIRHQIRXXS4VMGMRK7LIIX
              SVPIEWIMWJSVERHXLI                                                   2EVZEV-RG
              REXYVISJXLIHIFXSVW                                                    %XXR'LEMX+YHMWIZE
              MRXIVIWX                                                                  &E]LMPP(V
              7XEXIXLIXIVQ              %GXMZI                                        7YMXI
              VIQEMRMRK                                                                 7ER&VYRS'%
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     1SRI]2IX[SVO7IVZMGIW%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                   1SRI]2IX[SVO*MRERGMEP00'
              REXYVISJXLIHIFXSVW                                                    %XXR8EP'PEVO
              MRXIVIWX
              7XEXIXLIXIVQ              %GXMZI
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     )RKEKIQIRXERHVIPEXIHWIVZMGIWXIVQW
              SVPIEWIMWJSVERHXLI                                                   /41+004
              REXYVISJXLIHIFXSVW                                                    %XXR+VIK1G'SVH
              MRXIVIWX                                                                  1EMR7XVIIX
              7XEXIXLIXIVQ              %GXMZI                                        ,SYWXSR8<
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     7YFWGVMXTXMSR6IRI[EP
              SVPIEWIMWJSVERHXLI                                                   1YPXMQIHME4PYW-RG
              REXYVISJXLIHIFXSVW                                                    %XXR(EZMH,EVSYGLI0EYVIR8EYFIW
              MRXIVIWX                                                                  &VSEH[E]
              7XEXIXLIXIVQ              %GXMZI                                        7YMXI
              VIQEMRMRK                                                                 2I[=SVO2=
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     %GGITXERGISJ4VSTSWEP4VMGMRK8IVQWERH
              SVPIEWIMWJSVERHXLI     'SRHMXMSRW                                    1YPXMQIHME4PYW-RG
              REXYVISJXLIHIFXSVW                                                    %XXR(EZMH,EVSYGLI0EYVIR8EYFIW
              MRXIVIWX                                                                  &VSEH[E]
              7XEXIXLIXIVQ              %GXMZI                                        7YMXI
              VIQEMRMRK                                                                 2I[=SVO2=
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX
Debtor      Francesca's Holdings Corporation_________________________________________          Case number (if known) 20-13076________________________________________
            Name
                                         Case 20-13076-BLS                 Doc 225        Filed 12/31/20           Page 41 of 43
 ½
          7XEXI[LEXXLIGSRXVEGX     3VHIV9RHIV7YFWGVMTXMSR%RH7IVZMGIW
              SVPIEWIMWJSVERHXLI     %KVIIQIRX                                       'IVXIRX-RG
              REXYVISJXLIHIFXSVW                                                      )YVIOEVH
              MRXIVIWX                                                                    6SWIZMPPI'%
              7XEXIXLIXIVQ              %GXMZI
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     4VITIXMXMSR6IZSPZMRK'VIHMX%KVIIQIRXHEXIH
              SVPIEWIMWJSVERHXLI     EWSJ1E] EWEQIRHIHF]XLEX          8MKIV*MRERGI00'
              REXYVISJXLIHIFXSVW      GIVXEMR*MVWX%QIRHQIRXXS'VIHMX%KVIIQIRX     2;IWXPEOI&PZH7XI
              MRXIVIWX                    HEXIHEWSJ%YKYWX                     ;IWXPEOI'%

              7XEXIXLIXIVQ              %GXMZI
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     4VITIXMXMSR8IVQ0SER'VIHMX%KVIIQIRXHEXIH
              SVPIEWIMWJSVERHXLI     %YKYWX                                 8MKIV*MRERGI00'
              REXYVISJXLIHIFXSVW                                                      2;IWXPEOI&PZH7XI
              MRXIVIWX                                                                    ;IWXPEOI'%
              7XEXIXLIXIVQ              %GXMZI
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     )QTPS]QIRX0IXXIV%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                     'MRH]8LSQEWWII
              REXYVISJXLIHIFXSVW
              MRXIVIWX
              7XEXIXLIXIVQ              %GXMZI
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     )QTPS]QIRX0IXXIV%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                     'MRH]8LSQEWWII
              REXYVISJXLIHIFXSVW
              MRXIVIWX
              7XEXIXLIXIVQ              %GXMZI
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX

          7XEXI[LEXXLIGSRXVEGX     )QTPS]QIRX0IXXIV%KVIIQIRX
              SVPIEWIMWJSVERHXLI                                                     %RHVI['PEVOI
              REXYVISJXLIHIFXSVW
              MRXIVIWX
              7XEXIXLIXIVQ              %GXMZI
              VIQEMRMRK
              0MWXXLIGSRXVEGXRYQFIV
              SJER]KSZIVRQIRX
              GSRXVEGX
                                         Case 20-13076-BLS                      Doc 225             Filed 12/31/20                Page 42 of 43

  *MPPMRXLMWMRJSVQEXMSRXSMHIRXMJ]XLIGEWI

  (IFXSVREQI*VERGIWGE W,SPHMRKW'SVTSVEXMSR

  9RMXIH7XEXIW&EROVYTXG]'SYVXJSVXLI(MWXVMGXSJ(IPE[EVI
                                                                                                                                                                        'LIGOMJXLMWMWER
  'EWIRYQFIV
                                                                                                                                                                        EQIRHIH¦PMRK


3¨GMEP*SVQ,
7GLIHYPI,'SHIFXSVW                                                                                                                                                              12/15


&IEWGSQTPIXIERHEGGYVEXIEWTSWWMFPI-JQSVIWTEGIMWRIIHIHGST]XLI%HHMXMSREP4EKIRYQFIVMRKXLIIRXVMIWGSRWIGYXMZIP]%XXEGLXLI%HHMXMSREP4EKIXSXLMW
TEKI

(SIWXLIHIFXSVLEZIER]GSHIFXSVW#½½½

    2S'LIGOXLMWFS\ERHWYFQMXXLMWJSVQXSXLIGSYVX[MXLXLIHIFXSVWSXLIVWGLIHYPIW2SXLMRKIPWIRIIHWXSFIVITSVXIHSRXLMWJSVQ

    =IW

-R'SPYQRPMWXEWGSHIFXSVWEPPSJXLITISTPISVIRXMXMIW[LSEVIEPWSPMEFPIJSVER]HIFXWPMWXIHF]XLIHIFXSVMRXLIWGLIHYPIWSJGVIHMXSVW7GLIHYPIW(+-RGPYHIEPP
KYEVERXSVWERHGSSFPMKSVW-R'SPYQRMHIRXMJ]XLIGVIHMXSVXS[LSQXLIHIFXMWS[IHERHIEGLWGLIHYPISR[LMGLXLIGVIHMXSVMWPMWXIH-JXLIGSHIFXSVMWPMEFPISREHIFXXSQSVIXLERSRI
GVIHMXSVPMWXIEGLGVIHMXSVWITEVEXIP]MR'SPYQR½½½

 'SPYQR'SHIFXSV                                                                                 'SPYQR'VIHMXSV


 2EQI                                1EMPMRK%HHVIWW                                                2EQI                                                              'LIGOEPPWGLIHYPIW
                                                                                                                                                                      XLEXETTP]

½*VERGIWGE W7IVZMGIW                                                                          8MKIV*MRERGI00'                                                      (
'SVTSVEXMSR                           2;IWXPEOI&PZH7XI
                                      ;IWXPEOI'%                                                                                                                   )*

                                                                                                                                                                           +


½*VERGIWGE W00'                                                                               8MKIV*MRERGI00'                                                      (
                                      2;IWXPEOI&PZH7XI
                                      ;IWXPEOI'%                                                                                                                   )*

                                                                                                                                                                           +


½*VERGIWGE W                                                                                   8MKIV*MRERGI00'                                                      (
'SPPIGXMSRW-RG                     2;IWXPEOI&PZH7XI
                                      ;IWXPEOI'%                                                                                                                   )*

                                                                                                                                                                           +
                                    Case 20-13076-BLS                        Doc 225   Filed 12/31/20              Page 43 of 43

  *MPPMRXLMWMRJSVQEXMSRXSMHIRXMJ]XLIGEWI

  (IFXSVREQI*VERGIWGE W,SPHMRKW'SVTSVEXMSR

  9RMXIH7XEXIW&EROVYTXG]'SYVXJSVXLI(MWXVMGXSJ(IPE[EVI
                                                                                                                                                   'LIGOMJXLMWMWER
  'EWIRYQFIV
                                                                                                                                                   EQIRHIH¦PMRK


3¨GMEP*SVQ
                                                                                                                                                               12/15
(IGPEVEXMSR9RHIV4IREPX]SJ4IVNYV]JSV2SR-RHMZMHYEP(IFXSVW
%RMRHMZMHYEP[LSMWEYXLSVM^IHXSEGXSRFILEPJSJERSRMRHMZMHYEPHIFXSVWYGLEWEGSVTSVEXMSRSVTEVXRIVWLMTQYWXWMKRERHWYFQMXXLMWJSVQJSVXLIWGLIHYPIWSJ
EWWIXWERHPMEFMPMXMIWER]SXLIVHSGYQIRXXLEXVIUYMVIWEHIGPEVEXMSRXLEXMWRSXMRGPYHIHMRXLIHSGYQIRXERHER]EQIRHQIRXWSJXLSWIHSGYQIRXW8LMWJSVQQYWX
WXEXIXLIMRHMZMHYEPWTSWMXMSRSVVIPEXMSRWLMTXSXLIHIFXSVXLIMHIRXMX]SJXLIHSGYQIRXERHXLIHEXI&EROVYTXG]6YPIWERH
;%62-2+&EROVYTXG]JVEYHMWEWIVMSYWGVMQI1EOMRKEJEPWIWXEXIQIRXGSRGIEPMRKTVSTIVX]SVSFXEMRMRKQSRI]SVTVSTIVX]F]JVEYHMRGSRRIGXMSR[MXLE
FEROVYTXG]GEWIGERVIWYPXMR¦RIWYTXSSVMQTVMWSRQIRXJSVYTXS]IEVWSVFSXL97'iiERH


  -EQXLITVIWMHIRXERSXLIVS¨GIVSVEREYXLSVM^IHEKIRXSJXLIGSVTSVEXMSREQIQFIVSVEREYXLSVM^IHEKIRXSJXLITEVXRIVWLMTSVERSXLIVMRHMZMHYEPWIVZMRKEWE
  VITVIWIRXEXMZISJXLIHIFXSVMRXLMWGEWI
  ½
  -LEZII\EQMRIHXLIMRJSVQEXMSRMRXLIHSGYQIRXWGLIGOIHFIPS[ERH-LEZIEVIEWSREFPIFIPMIJXLEXXLIMRJSVQEXMSRMWXVYIERHGSVVIGX
  ½

       7GLIHYPI%&%WWIXW6IEPERH4IVWSREP4VSTIVX] 3¨GMEP*SVQ%&

       7GLIHYPI('VIHMXSVW;LS,EZI'PEMQW7IGYVIHF]4VSTIVX] 3¨GMEP*SVQ(

       7GLIHYPI)*'VIHMXSVW;LS,EZI9RWIGYVIH'PEMQW 3¨GMEP*SVQ)*

       7GLIHYPI+)\IGYXSV]'SRXVEGXWERH9RI\TMVIH0IEWIW 3¨GMEP*SVQ+

       7GLIHYPI,'SHIFXSVW 3¨GMEP*SVQ,

       7YQQEV]SJ%WWIXWERH0MEFMPMXMIWJSV2SR-RHMZMHYEPW 3¨GMEP*SVQ7YQ

       %QIRHIH7GLIHYPI

       'LETXIVSV'LETXIV'EWIW0MWXSJ'VIHMXSVW;LS,EZIXLI0EVKIWX9RWIGYVIH'PEMQWERH%VI2SX-RWMHIVW 3¨GMEP*SVQ

       3XLIVHSGYQIRXXLEXVIUYMVIWE

  HIGPEVEXMSR

-HIGPEVIYRHIVTIREPX]SJTIVNYV]XLEXXLIJSVIKSMRKMWXVYIERHGSVVIGX

                                                                             W'MRH]8LSQEWWII

)\IGYXIHSR                                                                            7MKREXYVISJMRHMZMHYEPWMKRMRKSRFILEPJSJHIFXSV
                                                                                       'MRH]8LSQEWWII

                                                                                       4VMRXIHREQI
                                                                                       'LMIJ*MRERGMEP3¨GIV

                                                                                       4SWMXMSRSVVIPEXMSRWLMTXSHIFXSV
